 12 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Macy™s
, Inc. and
 Local
 1445, U
nited 
Food and
 Com-mercial
 Workers
 Union
.  Case 01
ŒRCŒ091163
 July 2
2, 2014
 DECISION ON REVIEW AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA
, MISCIMARRA
, AND 
SCHIFFER
 On November 8, 2012, the Acting Regional Director 
for Region 1 issued a Decision and Direction of Election 
in which he found that a petitioned
-for departmental unit 
of cosmetics and fragrances employees, including cou
n-ter managers,
 employed by the Employer at its Saugus, 
Massachusetts store, was appropriate.  Thereafter, in a
c-cordance with Section 102.67 of the Board™s Rules and 
Regulations, the Employer filed a timely request for r
e-view.  The Employer contends that the smallest app
ro-priate unit must include all employees at the Saugus store 

or, in the alternative, all selling employees at the store.  
The Petitioner filed an opposition.  On December 4, 
2012, the Board granted the Employer™s request for r
e-view.  Thereafter, the Employ
er and Petitioner filed 
briefs on review.  Several amici curiae were also granted 
special permission to file briefs.
1 The Board has carefully considered the entire record in 
this proceeding, including the briefs on review and am
i-cus briefs.
2  
For the reaso
ns set forth below, we affirm 
the Acting Regional Director™s finding that, under 
Spe-cialty Healthcare & Rehabilitation Center of Mobile
, 357 
NLRB 
934 (2011), enfd. sub nom. 
Kindred Nursing Ce
n-ters East, LLC v. NLRB
, 727 F.3d 552 (6th Cir. 2013), 
the 
employees in the petitioned
-for unit are a readily 
identifiable group who share a community of interest, 
and that the Employer has not met its burden of demo
n-strating that the other selling and nonselling employees it 

seeks to include share an overwhelming
 community of 
interest with the petitioned
-for employees so as to require 
their inclusion in the unit.  Our decision today is based 

solely on the facts before us in this case, and we do not 
1 The National Retail Federation (NRF) filed an amicus brief.  A 
joint amicus brief was filed by Retail Industry Leaders Association and 
Retail Litigation Center (RILA
-RLC
).  A joint amicus brief was also 
filed by
 the Chamber of Commerce of the United States of America, 
Coalition for a Democratic Workplace, American Hotel & Lodging 
Association, HR Policy Association, International Council of Shopping 
Centers, International Foodservice Distributors Association, Inte
rna-tional Franchise Association, National Association of Manufacturers, 
National Association of Wholesale
-Distributors, National Council of 
Chain Restaurants, National Federation of Independent Business, and 

Society for Human Resource Management (Chamber o
f Commerce et 
al.).  
Pursuant to 
Reliant Energy
, 339 NLRB 66 (2003), the Petitioner 
filed a postbrief letter calling the Board™s attention to recent case a
u-
thority.
 2 Member Johnson is recused from participating in this case, and he 
took no part in the con
sideration or disposition of this case.
 reach the question of whether other subsets of selling 
employees a
t this, or any other, retail department store 

may also constitute appropriate units.
 Facts
 The Employer operates a national chain of department 
stores, including one in Saugus.  Store Manager Danielle 
McKay is the highest executive at the Saugus store, and
 she oversees 7 sales managers who oversee 11 primary 
sales departments:
3 juniors, ready
-to-wear, women™s 
shoes, handbags, furniture (also known as big ticket), 
home (also referred to as housewares), men™s clothing, 
bridal, fine jewelry, fashion jewelry, a
nd cosmetics and 
fragrances.
4  Kelly Quince is the sales manager for 
cos-metics and fragrances.
5  Quince has no regular respons
i-bilities for the other primary sales departments, 
nor do 
the other sales managers have any regular responsibilities 
for the cosme
tics and 
fra
grances department.
6  Of 150 
total employees at the store, 120 are selling employees, 

and of these, 41 work in cosmetics and fragrances.
 The Petitioned
-For Unit: 
 Cosmetics and 
 Fragrances Employees
 The Petitioner seeks to represent all full
-time, part
-time, and on
-call employees employed in the Saugus 
store™s cosmetics and fragrances department, including 

counter managers, beauty advisors, and all selling e
m-ployees in cosmetics, women™s fragrances, and men™s 
fragrances.  The parties agree that 
these employees 
should be included in the unit.
7  Of the 41 employees in 
3 These primary sales departments are subdivided into other ﬁd
e-partments,ﬂ but these sub
-departments are not separately supervised.  
Instead, employees in these subdepartments report to their primary 
sales department
™s sales manager.  For the purposes of this decision, we 
use ﬁdepartmentﬂ to refer to the 11 primary sales departments.
 4 The ready
-to-wear, home/housewares, men™s, big ticket, and co
s-metics and fragrances departments have their own individual sales 

manage
r.  A sixth sales manager oversees women™s shoes and han
d-
bags, and a seventh sales manager oversees juniors and fine jewelry.  
The record does not indicate which, if any, sales managers oversee 
fashion jewelry and bridal.  In addition to the sales managers
, the re
c-ord refers to a selling floor supervisor ﬁwhose responsibility is also fine 

jewelry,ﬂ but there is no additional information about how this position 
fits within the store™s management structure.
 5 The dissent states that Quince oversees ﬁmore than
 one functional 
areaﬂ and at several points refers to the petitioned
-for employees as a 
ﬁcombined cosmetics and fragrances group.ﬂ  We emphasize that the 
Employer treats cosmetics and fragrances as a single primary selling 
department with its own sales man
ager.
 6 Sales managers may cover for each other due to absences, but the 
record does not indicate whether this happens with any frequency.
 7 The parties also agreed that the unit should exclude MAC emplo
y-ees, sprayers, the cosmetics fragrances manager, the
 store manager and 
assistant store managers, department managers, account coordinators, 
selling floor supervisor, merchandise team managers, receiving team 
manager, visual manager, administrative team manager, human r
e-361 NLRB No. 4
                                                                                                     MACY
™S, INC
.  13 the petitioned
-for unit, 8 are counter managers, 7 are on
-call employees, and the remaining employees are co
s-metics or fragrances beauty advisors.
8 The cosmetics and fragrances 
department is situated in 
two areas.  The first, which consists of cosmetics and 
women™s fragrances, is located on the first floor.  It is 
framed on one side by the store entrance, which it faces, 

and on the other by escalators that lead up to the second 
floor.  Surrounding the escalator bank on the second 
floor is the second area, which consists of men™s fr
a-grances.  In addition to the women™s fragrances counter, 

the first floor cosmetics area is divided into eight cou
n-ters, each of which is dedicated to s
elling products from 
one of the eight primary cosmetics vendors: Shiseido, 
Elizabeth Arden, Chanel, Clarins, Lancôme, Clinique, 
Estée Lauder, and Origins.
9  As shown on the store™s 
floor plan, each of these two selling areas is spatially 
distinct from
Šalth
ough adjacent to several of
Šthe other 
primary sales departments.
10 Cosmetics beauty advisors are specifically assigned to 
one of the eight cosmetics vendor counters.  They typ
i-cally sell only that vendor™s products, although from time 
to time they may sell 
other cosmetics vendors™ products 
(for example, an Estée Lauder beauty advisor might a
s-sist customers at the Clinique counter when the Clinique 
beauty advisor is on break).  Cosmetics beauty advisors 
demonstrate products by giving customers makeovers 
and b
y otherwise applying products to a customer™s skin.  
Fragrances beauty advisors are assigned to either the 
men™s or women™s fragrances counter, and sell all avail
a-ble men™s or women™s products, regardless of the vendor.  

The Shiseido, Chanel, Lancôme, Clin
ique, Estée Lauder, 
Origins, women™s fragrances, and men™s fragrances 
counters each have a counter manager who, in addition to 
selling products, helps organize promotional events, 

monitor the counter™s stock, coach beauty advisors on 
customer service and s
elling technique, ensure that their 
counter is properly covered by beauty advisors, and 
schedule visits by vendor employees (such as sprayers 
source manager, operations manager, lo
ss prevention manager, clerical 
employees, guards, and supervisors as defined in the Act.
 8 The record does not break down how many beauty advisors work 
in cosmetics and how many work
 in fragrances. It appears that there are 
more cosmetics beauty advisors, as there are eight total cosmetics cou
n-
ters and two fragrances counters.
 9 There is also a cosmetics counter for MAC in this area, but that 
counter is staffed entirely by individuals
 employed directly by Estée 
Lauder.
 10 Although the map is not clear, it appears that the first floor co
s-metics and fragrances area is adjacent to the juniors, fine jewelry, 
women™s shoes, and ready
-to-wear departments.  The second floor 
men™s fragrances co
unter is adjacent to men™s clothing.
 and makeup artists).
11  Counter managers also assist 
Quince in evaluating beauty advisors.  Although cosme
t-ics and 
fragrances beauty advisors do not usually work at 
each others™ counters, the seven on
-call employees may 
work at any of the ten counters.
 Besides the petitioned
-for employees, two types of 
vendor representatives
Šaccount coordinators and a
c-count executives
Šare frequently
 present in the cosme
t-ics and fragrances department.  Most of the primary 
cosmetics vendors have account coordinators, who are 
employed by Macy™s.
12  Account coordinators coach 
beauty advisors on selling and customer service, provide 

in-store 
training for beauty advisors who work at that 
vendor™s counter, and forward product
-related training 
materials to their beauty advisors.  The highest volume 
cosmetics vendors also have account executives
Šemployed directly by the vendors
Šwho visit the Saugu
s 
store to ensure that their beauty advisors have what they 
need; they also organize off
-site training for beauty adv
i-sors who sell that vendor™s products.
13  Fragrances ve
n-dors also have vendor representatives, but it appears that 
they do not visit the sto
re as frequently as the cosmetics 
vendor representatives.  
 Account coordinators and executives are also involved 
in hiring cosmetics beauty advisors.  Typically, a vendor 
representative will interview an applicant along with the 
Employer, and the Employer
 will consult the vendor re
p-resentative to ensure that mutually acceptable applicants 
are hired.  Vendor representatives are not, however, i
n-volved in hiring fragrances beauty advisors or on
-call 
employees.  With respect to the petitioned
-for emplo
y-ees, pr
ior experience in selling cosmetics or fragrances is 
desirable, but not required.
 The in
-store and offsite training provided to beauty 
advisors covers selling techniques and product 
knowledge.  For fragrances beauty advisors, product 
knowledge training inv
olves topics such as ingredients, 

scents, and notes.
14  
For cosmetics beauty advisors, 
pro
duct knowledge training mainly involves products in 
their vendor™s line, but they also receive training in i
n-11 Sprayers, who are employed directly by fragrances vendors, di
s-pense fragrance samples to customers.  Makeup artists, who are e
m-ployed directly by cosmetics vendors, train cosmetics beauty advisors 
and give customers m
akeovers at special events.
 12 Elizabeth Arden apparently does not have an account coordinator 
for the Saugus store.
 13 It is not clear in the record exactly which vendors have account 
executives, but the record shows that Clinique, Estée
 Lauder, and 
Lancôme do.
 14 The Employer™s Brief on Review states that fragrances beauty a
d-
visors do not receive offsite training.  Store Manager McKay, however, 
expressly testified that fragrances beauty advisors may receive onsite or 
offsite training from
 vendor representatives.
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 14 tersel
ling so that they can assist customers at another 
vendor™s counter.  Cosmetics beauty advisors are also 
trained in skin tones, skin types, skin conditions, and use 
of color.  Unlike the beauty advisors, on
-call employees 
receive no training beyond what they learn on the selling 
floor.
 Beauty advisors are pa
id an hourly wage, plus a 3 pe
r-cent commission on products sold from their own cou
n-
ter.  Cosmetics beauty advisors receive a 2
-percent co
m-mission when they sell cosmetics from other counters.  

Counter managers also receive an hourly wage plus a 3
-percent c
ommission, as well as a .5 percent commission 
on all sales made at their counter.  On
-call employees 
receive a 2
-percent commission regardless of what they 
sell.  The exact mechanism by which the commission is 
paid depends on the vendors and is negotiated 
between 
the store and the vendor.  The record does not contain 
any details of specific commission arrangements diffe
r-ent vendors have with the store.  Petitioned
-for emplo
y-ees may, on occasion, ring up items from other 
sales d
e-partments, but they receive n
o commission on these 
items.
 Cosmetics beauty advisors keep lists of their regular 
customers.
15  These lists are used to book appointments 
to give customers makeovers, to invite them to try new 
products, to presell products, and to notify them of sp
e-cial 
promotions or events.  Customers may also contact 
their cosmetics beauty advisor to ask for product refills 
or to schedule a makeover.  One cosmetics beauty adv
i-sor specified that she calls her regular customers about 

five times a year to tell them about n
ew products, to ask 
if they need any products replenished, and to offer them 
free gifts.  Fragrances beauty advisors also keep client 
lists, which they use to invite customers to new fragrance 

launches.  The record does not indicate whether on
-call 
employe
es maintain client lists.
 Most of the cosmetics vendors provide distinctive un
i-forms for the beauty advisors who staff their counters.  
Clinique, Origins, Estée Lauder, Lancôme, Clarins, and 
Elizabeth Arden beauty advisors all have their own un
i-forms.  The
 remaining (Shiseido and Chanel) cosmetics 
beauty advisors and the fragrances beauty advisors, ho
w-ever, simply follow the Employer™s ﬁbasic blackﬂ dress 
requirement.
 Other Employees
 The Employer argues that the only appropriate unit 
must include all other 
employees of the Saugus store, or 
15 The two cosmetics beauty advisors who testified estimated that 
they had lists of 200 and 400 clients, respectively.
 at least all of the selling employees at the Saugus store.
16  The record contains scant evidence regarding the 30 no
n-selling employees employed at the store:  there is a r
e-ceiving team (with its own manager) and a merchandi
s-
ing team (with two managers), who are collectively r
e-ferred to as stock employees, and there are also staffing 
employees.
 The evidence concerning selling employees in other 
primary sales departments is also generally less specific 

than the evidence concer
ning the petitioned
-for emplo
y-ees.  There is, for example, no indication of how the 80 
remaining selling employees are distributed across the 10 
primary sales departments.  Similarly, there is far less 
information on how these other selling departments are
 structured.  In this regard, the record reveals only that 
most (but not all) primary sales departments have their 
own sales manager, and that at least some of them are 
divided into subdepartments, which do not have superv
i-
sion separate from the sales mana
ger.  There is no indic
a-tion that the other primary sales departments have the 

equivalent of counter managers, and the record is unclear 
as to whether the other primary sales departments utilize 
the equivalent of on
-call employees.
17 Certain other primary s
ales departments do, however, 
have some specialist sales employees who, like the co
s-
metics beauty advisors, specialize in selling a particular 
vendor™s products.  For instance, specialists sell Guess 
products in shoes and men™s clothing, North Bay in 
shoes
, and Polo in men™s clothing.  Levi™s, Lacoste, Bu
f-falo, and I
NC (the Employer™s private brand) also have 
specialists who sell their products.  Likewise, vendor 
representatives operate in certain other sales departments, 
monitoring stock and training selling employees on sel
l-ing technique and product knowledge.  Guess,
 Polo, Bu
f-falo, North Face, Nautica, Lacoste, and Hilfiger all have 

vendor representatives operating in sales departments 

that sell their products, and Lenox has representatives 
who operate in the home/housewares department.  Ve
n-dors including Polo, North 
Face, and Levi™s have co
n-ducted both in
-store and offsite training for those specia
l-ists who sell their products.
18 16 The Petitioner is unwilling to proceed in an election in any unit 
other than the petitioned
-for unit.
 17 The rec
ord is clear that the cosmetics and fragrances on
-call e
m-ployees do not work in other departments.  The only other testimony 
about the use of on
-call employees (or their equivalent) in other d
e-partments consists of Human Resources Director Gina DiCarlo™s s
tat
e-ment that there are no on
-call employees ﬁspecifically assigned to those 
departmentsﬂ that sell North Face products (which apparently include 
the juniors, men™s clothing, and ready
-to-wear departments).
 18 Although there are specialist selling employees
 scattered across 
some other primary selling departments, the record does not establish 

how many other primary selling departments have specialist sales e
m-                                                                                                    MACY
™S, INC
.  15 Aside from specialists, employees in other sales d
e-partments receive training through product information 
sheets, conversations with manageme
nt, and offsite ve
n-dor training.  Selling employees are also trained in rel
e-vant product
-related matters.  For example, employees 
who sell shoes are trained on fit, type, fabric, and color, 
and employees who sell dresses are trained on silhouette, 
fabrics,
 and fit.  Further, other sales departments hold 
various seminars during the year that train employees in 
their departments in selling technique, product 
knowledge, and related topics.  For example, juniors 

conduct back
-to-school and newborn training semin
ars; 
big ticket has biannual training seminars where vendor 

representatives instruct employees on product 

knowledge, selling technique, clientelling, and selling 
protection plans; and fine jewelry conducts at least three 
annual seminars on product knowledg
e, clarity, cut, co
l-or, and weight.
 In hiring, there are situations in which other sales d
e-partments consult with vendor representatives in selec
t-ing an applicant.  Specifically, the Employer consults 
Levi™s, Polo, Buffalo, and Guess vendor representatives
 when hiring sales specialists in those brands, and these 
representatives also interview applicants for specialist 
positions.  As in cosmetics and fragrances, prior selling 
experience in the department™s product is desirable, but 
not required.
 Not all sell
ing employees are paid on the base
-plus
-commission formula used in cosmetics and fragrances, 
but selling employees in the fine jewelry, men™s clothing, 
men™s shoes, and big ticket departments are paid on that 
basis.
19  At least some specialists in other dep
artments 
also receive a base wage plus commission, but specific 
arrangements vary.  For instance, the record suggests that 
Guess and Buffalo specialists are paid a base wage plus 

commission, but Levi™s specialists receive a bonus rather 
than a commission, 
and Polo specialists receive no co
m-mission at all.  As with the cosmetics beauty advisors, 
the precise mechanism by which a commission is paid to 
specialist selling employees varies by vendor.
 Some selling employees outside of cosmetics and fr
a-grances also
 keep customer lists.  Selling employees in 
the fine jewelry, men™s clothing, big ticket, and bridal 
ployees; further, there is no indication as to how many selling emplo
y-ees in any of those departments
 are specialists. Additionally, although 
there is evidence that selling employees (specialist and otherwise) 
outside of cosmetics and fragrances interact with vendor represent
a-tives, the record does not establish that a significant number of these 
other se
lling employees do so, insofar as it does not reveal the number 
of other specialist employees or the number of employees who interact 
with vendor representatives.  
 19 Not all of these employees specialize in selling a particular ve
n-
dor™s products.
 departments all maintain such lists,
20 which are apparen
t-ly used to invite customers to special events, such as a 
particular vendor event in the jewelry or 
bridal depar
t-ment.
 Shared Community of Interest Factors and 
 Bargaining History
 There is some degree of contact between the cosmetics 
and fragrances department and other sales departments.  

As noted above, from time to time merchandise from 
other sales dep
artments may be rung up in cosmetics and 
fragrances.  But because various employees earn co
m-mission, the Employer does not ﬁlike to make a habitﬂ of 
merchandise from one department being rung up in a
n-other; there is no evidence as to how frequently it o
c-curs.
21  Although various witnesses indicated that they 
had seen merchandise from other departments occasio
n-ally being rung up in cosmetics and fragrances (usually 
due to long lines in adjacent departments), two cosmetics 
beauty advisors stated that they had 
never seen cosmetics 
or fragrances rung up in a different department.
22 There is some incidental contact between cosmetics 
and fragrances employees and other selling employees, 
given the proximity of the cosmetics and fragrances 
counters to other department
s,23 as well as daily morning 
rallies attended by all employees whose shifts correspond 
with the store™s opening.  These rallies
Šwhich review 
the previous day™s sales figures and any in
-store events 
taking place that day
Šare no longer than 15 minutes, 
and a
t times individual departments will have their own 
meetings in place of the rally.  The record indicates that 

selling employees are expected to help each other out and 

to assist customers, and that this may lead to contact b
e-tween the petitioned
-for and ot
her selling employees, but 
there is no indication of how often this happens or how 

extensive these interactions may be.  Similarly, the re
c-ord refers to cosmetics and fragrances personnel recrui
t-20 The di
ssent states that these four departments have ﬁalreadyﬂ used 
client lists to invite customers to special events.  The record does not 
suggest that these four departments use these lists to the degree the 
cosmetics beauty advisors do (i.e., these other depa
rtments apparently 
do not use their client lists to book appointments, replenish products, or 

presell items). Contrary to the dissent, we do not think that Store Ma
n-
ager McKay™s testimony suggests that there is any imminent plan to use 
client lists in the 
remaining primary sales departments
 21 In this regard, McKay testified that nobody receives commission if 
a cosmetics item is rung up in the shoe department.  The Employer 
accordingly prefers to have each department ring up its own products 
so that commissi
on is properly allocated.
 22 One beauty advisor commented that if customers want to purchase 
products, but also want to look in other departments, the beauty adv
i-sors will hold the cosmetics products for the customers until they are 

ready to check out.
 23 As noted above, the cosmetics and fragrances selling areas are a
d-
jacent to several other departments.
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 16 ing customers in other areas of the store (such as wo
m-en™s sh
oes), but the testimony on this count was vague 
and limited, so it is not clear how regularly this takes 
place, nor is it clear how much actual contact between 
petitioned
-for and other selling employees results from 
these customer recruitment efforts.
24 The
re is little evidence of temporary interchange b
e-tween the petitioned
-for employees and other selling 
employees.  Petitioned
-for employees are neither asked 
nor required to work in other departments, aside from 

assisting in periodic inventory.
25  Other sell
ing emplo
y-ees are ﬁnot regularlyﬂ asked to work in cosmetics and 
fragrances, and although one witness stated that other 
selling employees might occasionally do so, her subs
e-quent testimony limits such interchange to other selling 
employees helping out from
 a ﬁrecovery standpointﬂ or 
to assist a customer when a cosmetics or fragrances 
counter is temporarily unattended.  There are no exa
m-ples of (1) other selling employees actually assisting the 

cosmetics and fragrances department, (2) cosmetics and 

fragrance
s employees actually assisting other depar
t-ments, or (3) a selling employee from one department 

picking up shifts in another department.  In the last 2 

years, there have been eight permanent transfers from 

other areas of the store into the cosmetics and fr
agrances 
department,
26 and one permanent transfer out of the d
e-partment to a supervisory position.
 The petitioned
-for employees as well as the other sel
l-ing employees work shifts during the same time periods, 

use the same entrance, have the same clocking sy
stem, 
and use the same break room.  As noted above, there is 

no prior experience required for any selling position.  All 
selling employees who are present at the start of the day 
attend the morning rallies.  All selling employees enjoy 
the same benefits, a
re subject to the same employee 
24 It is not even clear that such activity involves petitioned
-for e
m-ployees.  The relevant testimony begins with a discussion of sprayers
Šwho are not among 
the petitioned
-for employees
Šrecruiting customers 
in other areas of the store, followed by the unelaborated statement that 
ﬁcosmetics associates go into the shoe department to recruit.ﬂ
 25 All employees participate in inventory, which consists of coun
t-ing, 
scanning, and organizing products.  Cosmetics and fragrances 
employees may be assigned to inventory work in other departments, or 
may end up conducting inventory in other departments if they finish 
their own inventory work early.  Cosmetics and fragrances 
employees 
may, and have, requested inventory work in other departments as well.  
As inventory work involves no selling, cosmetics and fragrances e
m-ployees receive only their base wage when performing such work.  The 
record does not indicate the frequency o
f inventory work, which in any 
event is clearly incidental to the primary function of both the pet
i-tioned
-for and other selling employees.
 26 Seven of these transfers involved an employee from another sales 
department transferring into cosmetics and fragran
ces; the eighth i
n-
volved a staffing, i.e., nonselling, employee transferring to the 

Lancôme counter.
 handbook, and have access to the same in
-store dispute 
resolution program.  All selling employees are evaluated 
based on the same criteria (their ﬁsales scorecard,ﬂ cu
s-
tomer service, and teamwork).
27  And all selling emplo
y-ees are coached through My Products Activities, a pr
o-gram consisting of exercises designed to improve selling 
techniques and product knowledge.
 There is no bargaining history at the Saugus store.  The 
Employer and Petitioner have two collective
-bargaining 
agreements covering employees at six other stores.  One 
agreement covers selling, support, and alterations e
m-ployees at a store in Boston, but does not cover that 
store™s cosmetics and fragrances department.  The Pet
i-tioner organized the Boston store sometim
e before 1970, 
when it was a Jordan Marsh store, but the record contains 
no further evidence as to how that unit came into exis
t-ence.  The second agreement covers employees at the 
Employer™s stores in Braintree, Natick, Peabody, and 
Belmont, Massachusetts,
 as well as one in Warwick, 
Rhode Island.  That unit apparently has existed for de
c-ades, but was organized under Filene™s, whose parent 
company the Employer acquired through a stock acquis
i-tion in 2005, and there is also no indication how this unit 
came in
to existence.  This unit appears to include selling 
and support employees at the five stores, but does not 

cover cosmetics and fragrances employees at any of the 
stores,
28 with the exception of the Warwick cosmetics 
and fragrances employees, who had been hi
storically 
excluded and voted to unionize and join the existing five
-store unit in 2005 (when the store was still a Filene™s 
location).  The Warwick cosmetics and fragrances e
m-ployees are now covered by the five
-store contract, al
t-hough the contract sets f
orth a number of provisions a
p-plicable only to the Warwick cosmetics and fragrances 

employees.  
 On March 24, 2011, the Petitioner filed a petition see
k-ing a self
-determination election to determine whether 
Saugus employees wished to join the existing five
-store 
unit; the petition covered all full
-time and regular part
-time employees at the Saugus store.  See 
Macy™s, Inc.
, Case 01
ŒRCŒ022530 (2011) (not reported in Board vo
l-umes).
29  The Employer, however, argued that adding the 
27 The precise evaluation forms differ from department to depar
t-ment, and each department has its own sales goals (which are factored 
into the ﬁsales scorec
ardﬂ).  Within the cosmetics and fragrances d
e-partment, cosmetics beauty advisors and counter managers have their 
own evaluation forms.  The ﬁscorecardﬂ is less heavily weighted for 
counter managers (55 percent) than for other employees (70
Œ80 pe
r-cent).
 28 Unlike the other four stores, there apparently are no cosmetics and 
fragrances employees at the Belmont store.
 29 Although not part of the record in this case, we take administrative 
notice of the Decision and Direction of Election in Case 01
ŒRCŒ                                                                                                    MACY
™S, INC
.  17 Saugus employees to the existi
ng five
-store unit would 
be inappropriate.  The Regional Director agreed with the 
Employer, and instead directed an election to determine 
whether the Saugus employees wished to be represented 
in a single
-store unit.  The Petitioner agreed to move 
forward w
ith the election, but lost.
30 THE ACTING REGIONAL DIRECTOR™S 
 DECISION
 Applying 
Specialty Healthcare
, supra, the Acting R
e-gional Director first found that the employees in the pet
i-tioned
-for unit are readily identifiable as a group and that 
they share a 
community of interest because the pet
i-tioned
-for employees work in one of two distinct areas of 
the store, they work in one of two job classifications 
(beauty advisor and counter manager), and cosmetics 
beauty advisors can substitute for one another.  Furt
her, 
the Acting Regional Director found that the unit was not 
a ﬁfracturedﬂ unit because it tracks a departmental line 

drawn by the Employer.  The Acting Regional Director 
also found that this departmental line was further reflec
t-ed by differences between 
the petitioned
-for and other 
selling employees.
 The Acting Regional Director then found that although 
the petitioned
-for employees share some common inte
r-ests with other selling employees, the Employer had not 
established that they share an overwhelming co
mmunity 
of interest because there are ﬁmeaningful differencesﬂ 
between the petitioned
-for employees and other selling 
employees.  The Acting Regional Director found that the 

petitioned
-for employees are paid differently, hired di
f-ferently, trained differen
tly, make heavier use of client 
lists, constitute their own department, are not functiona
l-ly integrated with other selling employees, are subject to 

a different supervisory structure because they answer to 

counter managers, have little contact or interchan
ge with 
other selling employees, and for the most part wear di
s-
tinctive uniforms.  The Acting Regional Director found 
that these differences distinguished this case from 
Whee
l-ing Island Gaming
, 355 NLRB 637 (2010), cited by the 
Employer.  The Acting Region
al Director also disti
n-guished this case from a line of retail industry cases the 
Employer contends are relevant, stating that those cases 
predated 
Specialty Healthcare
, applied a different stan
d-ard from that in 
Specialty Healthcare
, and that even b
e-fore 
Specialty Healthcare
 the petitioned
-for unit would 
have been appropriate as it is a departmental unit.  Fina
l-022530, whi
ch fully explains the nature of the unit sought in that case 
and the unit the Regional Director found appropriate.
 30 The Petitioner™s willingness to proceed to an election in that case 
does not suggest that it did not believe that a separate unit of cosmet
ics 
and fragrances employees would also be an appropriate unit.
 ly, the Acting Regional Director stated that because any 
relevant bargaining history was imprecise and nonbin
d-
ing, he was not basing his decision on
 that factor.
31 Position of the
 Parties and
 Amici
 The Employer contends that the petitioned
-for e
m-ployees do not constitute an appropriate unit.  Regarding 

Specialty Healthcare
, the Employer argues that the pet
i-tioned
-for employees are not ﬁreadily identifi
able as a 
groupﬂ and do not share a community of interest.  The 
Employer further argues that even if the petitioned
-for 
employees are readily identifiable as a group and share a 
community of interest, they share an overwhelming 
community of interest with s
elling employees in other 
sales departments because they are otherwise a ﬁfra
c-turedﬂ unit.  The Employer acknowledges that there are 
differences between the petitioned
-for employees and 
other selling employees, but the Employer asserts that, 
under 
Wheeling
 Island Gaming
, supra, these differences 
are too minor to render the petitioned
-for unit appropr
i-ate.  Aside from 
Specialty Healthcare
, the Employer co
n-tends that in the retail industry, a storewide unit is pr
e-sumptively appropriate, and that although the 
Board has 
deviated from this standard to allow units of selling e
m-ployees, it has never ﬁapproved a unit which departs 
from the storewide presumption as dramatically as the 

unit sought here.ﬂ  The Employer also suggests that by 
deviating from the storewide
 presumption, the Acting 
Regional Director essentially allowed the extent of o
r-ganization to control his decision, in violation of Section 
9(c)(5) of the National Labor Relations Act.  Finally, for 
the first time in its brief on review, the Employer argues
 that the Board should overrule 
Specialty Healthcare
, or 
at least should not apply it to the retail industry, because 

applying it here will allow ﬁa proliferation of micro
-unitsﬂ based solely on the product sold by employees, 
which will in turn lead to ﬁco
mpetitiveﬂ bargaining 
among these small units, potentially leading to ﬁchaos 
and disruption of business.ﬂ  The Employer therefore 
contends that the only appropriate unit would be a stor
e-wide unit, or else a unit of all selling employees.
 The Petitioner arg
ues that the Acting Regional Dire
c-tor™s decision should be affirmed because the parties 
have treated cosmetics employees separately from other 
selling employees at other unionized stores, because the 
31 The Acting Regional Director also found that the facts of this case 
are ﬁindistinguishableﬂ from those of 
Neiman Marcus Group, Inc. d/b/a 
Bergdorf Goodman
, Case 02
ŒRCŒ076954 (May 4, 2012), a
 case that 
involved a petitioned
-for unit of employees who sold shoes.  As the 
Board granted review in that case on May 30, 2012, and the case r
e-mains pending before the Board, neither the Acting Regional Director™s 
discussion of 
Bergdorf Goodman
 nor the E
mployer™s attempts to di
s-tinguish it play any role in our analysis and conclusions in this case.
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 18 petitioned
-for employees are readily identifiable as a 
group and share a community of interest, and because the 
petitioned
-for employees share no ﬁsignificantﬂ comm
u-nity of interest with employees in other departments.  
The Petitioner contends that because the petitioned
-for 
unit tracks an employer
-created depa
rtmental line, fin
d-ing it appropriate would not be out of step with pre
-Specialty Healthcare
 cases involving retail department 
stores.  Finally, the Petitioner states that decisions since 
Specialty Healthcare
 ﬁhave followed the historic trend of 
Board deci
sions finding less than a wall to wall unit a
p-propriate.ﬂ
 Amici curiae Chamber of Commerce et al. argue that 
the Board should overrule 
Specialty Healthcare
.32 In 
particular, they assert that applying 
Specialty Healthcare
 to this case will depart from Board precedent holding 
that a storewide unit is presumptively appropriate in the 
retail industry, and that applying 
Specialty Healthcare
 to 
the retail industry will result in proliferation that will in 
turn cause administrat
ive burdens, allow ﬁgerrymande
r-ing,ﬂ negatively impact employee skill development and 
customer service, and create employee dissatisfaction 
that will lead to work stoppages that could ﬁcrippleﬂ r
e-tail establishments.
 Amicus curiae NRF also joins the Employ
er in arguing 
that 
Specialty Healthcare
 should be overruled and that 
the Acting Regional Director™s decision is contrary to 

retail industry precedent.  NRF concedes that the pet
i-tioned
-for unit is readily identifiable as a group within 
the meaning of 
Speci
alty Healthcare
, but asserts that the 
overwhelming community of interest standard, as applied 
here, shows that 
Specialty Healthcare
 should not be a
p-plied to the retail industry because it contradicts the pr
e-sumptive appropriateness of storewide units and w
ill lead 
to ﬁdestructive factionalizationﬂ of the retail work
 force.
 Amici curiae RILA
-RLC similarly argue that 
Specialty 
Healthcare
 should be reversed or limited to the nonacute 
healthcare context.  RILA
-RLC also suggest that the p
e-titioned
-for unit is no
t readily identifiable as a group, and 
expressly contend that the petitioned
-for employees share 
an overwhelming community of interest with other sel
l-32 All amici, as well as our dissenting colleague, contend that the 
standard articulated in 
Specialty Healthcare
 (1) runs counter to Sec. 
9(b)™s requirement tha
t the Board determine the appropriate unit ﬁin 
each caseﬂ; (2) is at odds with Sec. 9(b)™s statement that unit determin
a-tions must ﬁassure to employees the fullest freedom in exercising the 
rights guaranteedﬂ by the Act because it disregards the right of e
mplo
y-ees to refrain from organizing; and (3) is contrary to Sec. 9(c)(5)™s 
requirement that ﬁthe extent to which the employees have organized 
shall not be controlling.ﬂ  Amici Chamber of Commerce et al. and NRF 
also contend that 
Specialty Healthcare
 repres
ents an abuse of discretion 
because the standard articulated therein should have been adopted 
through rulemaking instead of adjudication.
 ing employees.  Finally, RILA
-RLC argue that the Ac
t-ing Regional Director improperly disregarded retail i
n-dustry precedent, and predict that approving units like 
the petitioned
-for unit will have a harmful effect on the 
retail industry by decreasing employee flexibility, i
n-creasing tension among employees, and permitting 
ﬁharmful gerrymandering.ﬂ
 Analysis
 The Board™s decision in 
Specialty Healthcare
 sets 
forth the principles that apply in cases like this one, in 
which a party contends that the smallest appropriate ba
r-
gaining unit must include additional employees beyond 
those in the petitioned
-for unit.  As
 explained in that d
e-cision, when a union seeks to represent a unit of emplo
y-ees, ﬁwho are readily identifiable as a group (based on 
job classifications, departments, functions, work loc
a-tions, skills, or similar factors), and the Board finds that 
the empl
oyees in the group share a community of interest 
after considering the traditional criteria, the Board will 
find the petitioned
-for unit to be an appropriate unit –.ﬂ  
357 NLRB 
934, supra 
at 945
.  If the petitioned
-for unit 
satisfies that standard, the bur
den is on the proponent of 
a larger unit to demonstrate that the additional employees 

it seeks to include share an ﬁoverwhelmingﬂ community 
of interest with the petitioned
-for employees, such that 
there ﬁis no legitimate basis upon which to exclude ce
r-tain
 employees fromﬂ the larger unit because the trad
i-tional community of interest factors ﬁoverlap almost 
completely.ﬂ  Id., slip op. at 11
Œ13, fn. 28 (quoting 
Blue 
Man Vegas, LLC v. NLRB
, 529 F.3d 417, 422 (D.C. Cir. 
2008)).  Applying this framework to the p
articular facts 

of this case,
33 we find that the petitioned
-for unit is an 
appropriate unit.
 A.  Cosmetics and Fragrances Employees are a Readily 
Identifiable Group and Share a 
 Community of Interest
 The cosmetics and fragrances employees are ﬁreadily 
ident
ifiable as a group.ﬂ  They are all the employees in 
the three nonsupervisory classifications in the cosmetics 

and fragrances department
Šbeauty advisors, counter 
managers, and on
-call employees
Šwho perform the 
function of selling cosmetics and fragrances at
 the Sa
u-33 This is in contrast to our dissenting colleague, who states that he 
ﬁwould refrain from applying 
Specialty Healthcar
e in this or any other 
case,ﬂ although he acknowledges that (1) 
Specialty Healthcare
 was 
enforced by the U.S. Court of Appeals for the Sixth Circuit, see 
Kin-
dred Nursing Centers East
, supra, and (2) the D.C. Circuit has also 
upheld the ﬁoverwhelming commun
ity of interestﬂ standard.  See 
Blue 
Man Vegas
, supra.  In its decision, the Sixth Circuit considered arg
u-
ments, similar to those presented by our dissenting colleague, that the 
Specialty Healthcare
 test constituted a material change in the law, and 
conclu
ded that ﬁthis is just not so.ﬂ 727 F.3d at 561.
                                                                                                     MACY
™S, INC
.  19 gus store.  Thus, the petitioned
-for employees are readily 
identifiable based on classifications and function.  Mor
e-over, the petitioned
-for unit is coextensive with a d
e-partmental line that the Employer has drawn.  Cf. 
Northrop Grumman Shipbuildin
g, Inc.
, 357 NLRB 
2015, 2017 
(2011) (finding petitioned
-for employees ﬁreadily 
identifiable as a groupﬂ because they belonged to the 

same department and performed a unique function), enf. 

denied on other grounds sub nom. 
NLRB v. Enterprise 
Leasing Co. Sout
heast, LLC
, 722 F.3d 609 (4th Cir. 
2013), petition for writ of cert. filed, No. 13
Œ671 (2013).  
Significantly, this is a primary selling department, not a 
sub
-department within a primary selling department.
 The petitioned
-for employees also share a communi
ty 
of interest.  In determining whether employees in a pr
o-posed unit share a community of interest, the Board e
x-amines:
  whether the employees are organized into a separate 

department; have distinct skills and training; have di
s-tinct job functions and perf
orm distinct work, including 
inquiry into the amount and type of job overlap b
e-
tween classification; are functionally integrated with 
the Employer™s other employees; have frequent contact 
with other employees; interchange with other emplo
y-ees; have distinc
t terms and 
conditions of employment; 
and are separately supervised.
  Specialty Healthcare
, supra, at 
942 (quoting 
United Oper
a-tions
, 338 NLRB 123, 123 (2002)).
 Here, all of the petitioned
-for employees work in the 
same selling department and perform their
 functions in 
two connected, defined work areas.  They have common 
supervision, as they are all directly supervised by Sales 
Manager Kelly Quince.  Their work also has a shared 
purpose and functional integration, as they all sell co
s-metics and fragrances p
roducts to customers.  This fun
c-tional integration is exemplified by the on
-call emplo
y-ees, who sell both cosmetics and fragrances products 

throughout the department, depending on staffing needs.  

Further, the petitioned
-for employees are the only e
m-ployee
s who sell cosmetics and fragrances.  The only 
regular contact the petitioned
-for employees have with 
other employees appears to be limited to the brief mor
n-ing ﬁrallies.ﬂ  What other daily contact they have is inc
i-dental, as they are not expected to work 
in other depar
t-ments, apart from periodic inventory assistance.  As the 

Employer does not ﬁlike to make a habitﬂ of merchandise 

from one department being rung up in another, it does 
not appear that the petitioned
-for employees come into 
frequent contact wi
th the products sold in other depar
t-ments.  Additionally, there are only nine examples of 
permanent transfers into, or out of, the cosmetics and 
fragrances department over the last 2 years.  And all of 

the petitioned
-for employees are paid on a base
-plus
-commission basis, receive the same benefits, and are 
subject to the same Employer policies.
 The Employer and amici RILA
-RLC contend that the 
petitioned
-for employees are not readily identifiable as a 
group and do not share a community of interest, but the 

Employer and amici offer no support for this argument 

aside from pointing to the fact that the cosmetics and 
fragrances dep
artment is split between two separate 
floors and that there are certain differences among the 
petitioned
-for employees.  It is true that the cosmetics 
and fragrances department is split between two floors, 

but the two areas that house the department are ne
verth
e-
less connected by a bank of escalators.  More importan
t-ly, a petitioned
-for unit is not rendered inappropriate 
simply because the petitioned
-for employees work on 
different floors of the same facility.  See 
D.V. Displays 
Corp.
, 134 NLRB 568, 569 (196
1).
34 Although there are some differences among the pet
i-tioned
-for employees, we find, in contrast to our dissen
t-ing colleague, that they are insignificant compared to the 

strong evidence of community of interest that they share.  
On-call employees earn a s
lightly smaller commis
sion 
than beauty advisors and counter managers, but minor 
differences in compensation among petitioned
-for e
m-ployees do not render a petitioned
-for unit inappropriate.  
Cf. 
Hotel Service Group
, 328 NLRB 116 (1999) (pet
i-tioned
-for unit
 did not possess separate community of 
interest from other employees despite difference in hou
r-ly pay rates, commissions, gratuities).  Beyond this i
n-significant difference, cosmetics beauty advisors sell one 
vendor™s products and give makeovers whereas fr
agran
c-es beauty advisors sell all vendors™ products and do not 
give makeovers; on
-call employees do not attend training 
events that other beauty advisors attend; most cosmetics 
beauty advisors wear distinct uniforms; and vendor re
p-resentatives are consulte
d in hiring cosmetics beauty 
advisors, but not fragrances or on
-call employees.  In 
most other respects, however, the interests of the pet
i-tioned
-for employees are identical.
35  See 
DTG Oper
a-tions, Inc.
, 357 NLRB 
2122, (2011); see also 
Guide Dogs 
for the Bl
ind, Inc.
, 359 NLRB 
1412
, 1416
 (2013) (pet
i-tioned
-for employees readily identifiable as a group and 
34 The fact that the petitioned
-for employees also work at different 
counters is therefore also analytically insignificant.
 35 Unlike our dissenting colleague, we do not regard the fact that the 
two selling ar
eas are adjacent to different departments as a ﬁsubstantialﬂ 
dissimilarity in working conditions among the petitioned
-for emplo
y-ees.  They share common supervision and function and constitute all of 
the selling employees within the Employer™s separately
-de
fined d
e-partment.
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 20 shared a community of interest where unit consisted of 
all employees in two classifications of same administr
a-tive department).
36 B.
  Other Employees 
do not 
Share an Overwhelming 
Community of Interest with Cosmetics and 
 Fragrances Employees
 In 
Specialty Healthcare
, the Board held that two 
groups share an overwhelming community of interest 

when their community
-of-interest factors ﬁoverlap a
l-most completely.ﬂ  
Specialty Healthcare
, supra at 
944.  The Employer has failed to establish that the petitioned
-for employees and the nonselling employees share an 

overwhelming community of interest; in fact, there is 
virtually no record evidence concerning the nonselling 
employees.  The Employer alternatively argues that the 
smallest appropriate unit must include all selling e
m-ployees.  Accordingly, we consider next whether the 

Employer has met its burden to establish that the pet
i-
tioned
-for employees share an overwhelming 
community 
of interest with the other selling employees.  Contrary to 

our dissenting colleague, we find that the Employer has 
not done so.
 It is readily apparent that there are clear distinctions 
between the petitioned
-for employees and other selling 
employ
ees.  First and foremost, there is no dispute that 
the petitioned
-for employees work in a separate depar
t-ment from all other selling employees and that the pet
i-tioned
-for unit consists of all nonsupervisory employees 
in that department.  The fact that the 
petitioned
-for unit 
tracks a dividing line drawn by the Employer is partic
u-larly significant.  See 
Fraser Engineering Co.
, 359 
NLRB 
681, 681 (2013); 
Specialty Healthcare
, supra, at 
942 fn. 19 (quoting 
International Paper Co.
, 96 NLRB 
295, 298 fn. 7 (1951))
.  In the context of this case, it is 
also significant that the cosmetics and fragrances d
e-partment is structured differently than other primary 
sales departments, as there is no evidence that other d
e-partments have the equivalent of counter managers.
37  36 Amici RILA
-RLC
 argue, and our dissenting colleague appears to 
agree, that the fact that different petitioned
-for employees work under 
different counter managers is a ﬁsignificantﬂ difference among the 
petitioned
-for employees.  As the c
ounter managers are included in the 
petitioned
-for unit, that argument is meritless.  Further, it is undisputed 
that counter managers are not supervisors, and it is also undisputed that 

all petitioned
-for employees report directly to Sales Manager Quince. 
 Thus, the counter managers provide no evidence of separate superv
i-sion among the petitioned
-for employees.  As stated above, the shared 
community
-of
-interest factors outweigh any other distinction among 
the petitioned
-for employees that could be based on 
the counter mana
g-
ers.
 37 To be clear, and in contrast to the Acting Regional Director, we do 
not find that counter managers constitute a separate level of superv
i-sion.
 Li
kewise, there is no evidence that other departments 
have the equivalent of on
-call employees.  Second, there 
is no dispute that the petitioned
-for employees are sep
a-rately supervised by Sales Manager Quince.  Although 
the petitioned
-for employees and the o
ther selling e
m-ployees are commonly supervised at the second (and 
highest) level by Store Manager McKay, such common 
upper
-level supervision can be
Šand in this case is
Šoutweighed by other factors favoring a separate unit.  
See, e.g., 
Grace Industries
, 358 
NLRB 
502, 507
 (2012).
38  
Third, there is no dispute that the petitioned
-for employees work in their own distinct selling areas.  
Cf. 
DTG Operations
, supra at 
2126 (finding no ove
r-whel
ming community of interest where, inter alia, pet
i-tioned
-for employees wor
ked behind sales counters in 
rental buildings ﬁseparate from virtually all of the other 
hourly employeesﬂ).
39  
Taken together, the fact that the 
pet
itioned
-for employees work in a separate department, 
report to a different supervisor, and work in separate 
physical spaces supports our finding that the petitioned
-for employees do not share an overwhelming community 
of interest with other selling employees.  Cf. 
Guide Dogs 
for the Blind
, supra at 
1417 (finding factors did not 
ﬁoverlap almost completelyﬂ where e
mployees sought to 
be added to petitioned
-for unit worked in separate admi
n-istrative departments, reported to different managerial 
chains, and worked in separate physical spaces).
 Further, the record before us does not show any signi
f-icant contact between 
the petitioned
-for employees and 
other selling employees.  The Employer claims that there 
is ﬁregularﬂ contact because the petitioned
-for employees 
recruit customers in other sales departments, work in 
close proximity to other departments, and all store e
m-ployees attend daily morning rallies.  The testimony r
e-garding customer recruitment, however, is exceptionally 
vague and consists of a single statement, never elabora
t-
ed upon, that ﬁcosmetics associates go into the shoe d
e-partment to recruit.ﬂ
40  Further, t
here is no indication 
how frequently petitioned
-for employees engage in such 
recruitment, nor is there any indication that this leads to 
anything more than incidental contact with other selling 
38 Although the dissent states that Store Manager McKay ﬁexercises 
control over and oversees all salespeople across the store, both directly
 . . . and indirectly,ﬂ aside from her role in leading the morning ﬁrallies,ﬂ 
the record is almost entirely silent as 
to McKay™s day
-to-day intera
c-tions with cosmetics and fragrances or any other selling employees.
 39 The fact that the cosmetics and fragrances selling areas are adj
a-cent to other selling areas does not, in our view, reduce the significance 
of the fact that 
the petitioned
-for employees have their own distinct 
selling areas.
 40 As noted above, this statement also appears in the context of a di
s-cussion about how fragrance vendor
-employed sprayers recruit custo
m-ers in other departments.
                                                                                                     MACY
™S, INC
.  21 employees.  Likewise, notwithstanding the possibility of 
some 
informal contact with selling employees in neig
h-boring departments, there is no record evidence as to the 
frequency or extent of any such interactions.  As for the 
15-minute rallies at the start of the day, there is no ind
i-cation of any employee interactio
n beyond simply being 
in attendance, and the rallies do not involve the emplo
y-ees performing their main selling function.  Thus, the 

record simply does not support a finding of regular, si
g-nificant contact between the petitioned
-for employees 
and other sel
ling employees.
 Likewise, the record does not show significant inte
r-change between the petitioned
-for employees and other 
selling employees.  The Employer asserts that there is 

significant interchange based on nine permanent transfers 
into and out of the c
osmetics and fragrances department 
over the last 2 years, and also claims that the petitioned
-for employees assist other departments.  We do not 
agree.  Nine permanent transfers over a 2
-year period do 
not establish significant interchange between petition
ed-for and nonpetitioned
-for employees, particularly in this 
relatively large unit of 41 employees, as all but one of 

those transfers was into the petitioned for unit, and the 

sole transfer out was to a supervisory position.  Further, 
evidence of permanent
 interchange is a less significant 
indicator of whether a community of interest exists than 
is evidence of temporary interchange.  See, e.g., 
Bashas™, 
Inc.
, 337 NLRB 710, 711 fn. 7 (2002).  As for temporary 
interchange, the record is clear that cosmetics a
nd fr
a-grances employees are never asked to sell in other d
e-partments, nor are other selling employees asked to sell 
in the cosmetics and fragrances department.  The pet
i-tioned
-for employees do assist other departments with 
inventory, but there is no indica
tion that this involves a 
significant portion of the petitioned
-for employees™ time, 
and in any event inventory work is incidental to the pet
i-tioned
-for employees™ selling function.  Further, there is 
no evidence that other selling employees assist the co
s-metics and fragrances department with inventory.  Al
t-
hough there was, as the dissent points out, testimony that 
other selling employees might be expected to assist cu
s-
tomers at a temporarily unattended cosmetics or fr
a-grances counter, there was no indicati
on that this occurs 
more than sporadically.
41  Accordingly, the available 
evidence shows that any temporary interchange is infr
e-quent, limited, and one
-way.  Such ﬁinterchangeﬂ does 
41 Similarly, the evidence 
regarding cosmetics and fragrances pro
d-
ucts being rung up in other departments, and other products being rung 
up in cosmetics and fragrances, is at best inconclusive.  McKay test
i-fied that this happens from ﬁtime to time,ﬂ but two beauty advisors 
claimed t
hat they were not aware of cosmetics ever being rung up in 
other departments.
 not require including the other selling employees in the 
petitioned
-for uni
t.  See 
DTG Operations
, supra, at 
2128. Regarding functional integration, the Employer and 
our dissenting colleague are correct that in 
Wheeling I
s-land Gaming
, the Board found significant functional i
n-tegration between poker dealers and other table games 
dealers because they were ﬁintegral elements of the E
m-ployer™s gaming operation,ﬂ as reflected in common s
e-cond
-level supervision.  355 NLRB at 642.  But the si
g-nificance of functional integration is reduced where, as 
here, there is limited interaction betw
een the petitioned
-for employees and those that the employer seeks to add.  
The Board has emphasized this point in two recent cases 
applying 
Specialty Healthcare
.42  In 
DTG Operations
, the Board stated that the employer™s facility was fun
c-tionally integrate
d as ﬁall employees work[ed] toward 
renting vehicles to customers,ﬂ but that because each 

classification had a separate role in the process, the cla
s-sifications had only limited interaction with each other, 

thus reducing the significance of the functional 
integr
a-tion.  
DTG Operations
, supra 
at 2128
.  Similarly, in 
Guide Dogs for the Blind
, the Board specified that fun
c-tional integration does not establish an overwhelming 

community of interest where each classification has a 

separate role in the process and 
only limited interaction 
and interchange with each other.  See 
Guide Dogs for the 
Blind
, supra at 
1417
Œ1418.  Accordingly, even if the p
e-titioned
-for employees are functionally integrated with 
the other selling employees, the petitioned
-for employees 
have 
a separate role in the process, as they sell products 
no other employees sell, and they have limited intera
c-tion and interchange with other selling employees.  Thus, 

in this case, the Employer ﬁhas failed to demonstrateﬂ 
that the petitioned
-for employees a
nd all other selling 
employees ﬁare so functionally integrated as to blurﬂ the 

differences between the two groups.  Id. at 
1418
. Nor does the fact that the petitioned
-for employees 
perform tasks similar to those performed by other selling 
employees
Ši.e., s
elling merchandise
Šestablish an 
overwhelming community of interest.  In 
Guide Dogs for 
the Blind
, the Board observed that certain petitioned
-for 
employees provided physical care to dogs in a manner 
that resembled dog care provided by excluded kennel 
employ
ees, but the Board found that the similarity of 
function was offset by the fact that these two groups of 
employees worked in different departments under diffe
r-ent managers, dealt with different dog populations, and 
had little formal contact or interchange.
  See id. at 
1417.  The Board also found that other petitioned
-for employees 
42 Wheeling Island Gaming
 predated 
Specialty Healthcare
, and did 
not apply the framework of that decision.
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 22 performed training duties similar to those performed by 
excluded field service managers, but found that this fun
c-
tional similarity was also offset because the two groups 
of employ
ees worked toward distinct goals in disparate 
locations, and worked in distinct departments under di
f-ferent managers.  See id.  Here, too, we find that al
t-hough the petitioned
-for employees and the other selling 
employees perform similar, related duties, t
his overlap is 
offset by the fact that the petitioned
-for employees work 
in different departments, report to different immediate 
supervisors, have their own distinct work areas, and have 

little formal contact or interchange with the other selling 
employees
. The factors we have discussed to this point demo
n-strate that, contrary to the Employer and amici, the pet
i-tioned
-for unit is not a ﬁfracturedﬂ unit.  A unit is ﬁfra
c-turedﬂ when it is an ﬁarbitrary segmentﬂ of what would 

be an appropriate unit, or is a co
mbination of employees 
for which there is ﬁno rational basis.ﬂ  
Specialty 
Healthcare
, supra at 
946.  In 
Odwalla, Inc.
, 357 NLRB 
1608, 1611
Œ1613
 (2011), the Board applied 
Specialty 
Healthcare
 and found the petitioned
-for unit was fra
c-tured because it did 
not track any lines drawn by the e
m-ployer, such as classification, departmental, or functional 
lines, and also was not drawn according to any other 
community
-of-interest factor.  Here, by contrast, the pet
i-tioned
-for unit tracks a departmental line drawn b
y the 
Employer itself.  See, e.g., 
Fraser Engineering
, supra at 
688.  Similarly, the petitioned
-for unit contains all beauty 
advisors and counter managers, rather than a subset of 
these classifications.  Cf. 
Specialty Healthcare
, supra
 at 
946 (unit might b
e fractured if it included only a select 
group of a given classification, such as CNAs who work 

on the first floor).  The Employer and amici argue that 
the petitioned
-for unit is fractured because it is smaller 
than the ﬁpresumptively appropriateﬂ storewid
e unit; we 
address this alleged presumption below, but for now it is 

sufficient to reiterate that a unit is not fractured simply 
because a larger unit might also be appropriate, or even 
more appropriate.  See id.
 To be sure, there are
Šas the dissent 
emphasizes
Šsimilarities between the petitioned
-for employees and 
other selling employees.  The petitioned
-for employees 
and all other selling employees work shifts during the 

same store hours, are subject to the same handbook, are 

evaluated based on the sa
me criteria, are subject to the 
same dispute
-resolution procedure, receive the same be
n-efits, use the same entrance and break room, attend brief 

morning rallies (although some are departmental), and 
use the same clocking system.  It is also true that no pr
ior 
experience is required for any selling position.  But the 
fact that two groups share some community of interest 
factors does not, by itself, render a separate unit inappr
o-priate.  Cf. 
Specialty Healthcare
, supra
 at 
943
 (once 
Board has determined petiti
oned
-for employees share a 
community of interest, ﬁit cannot be that the mere fact 
that they also share a community of interest with add
i-tional employees renders the smaller unit inappropr
i-ateﬂ).  Given the distinctions we have noted above, we do 

not find 
that these similarities establish an ﬁalmost co
m-plet[e]ﬂ overlap, and thus they do not establish an ove
r-whelming community of interest.  Id. at 
944
. We agree with the Employer that several of the ﬁmea
n-ingful differencesﬂ identified by the Acting Regional 
Director are not fully supported by the record, insofar as 
they do not distinguish all petitioned
-for employees from 
all other selling employees.  In this regard: (1) vendor 
representatives play a role in hiring some specialist sel
l-ing employees, just as th
ey play a role in hiring (most, 
but not all) cosmetics beauty advisors; (2) vendor repr
e-sentatives provide training to some (but not all) other 
selling employees (including specialist selling emplo
y-ees), just as they provide training to cosmetics beauty 
advisors, and all such training involves selling technique 
and product knowledge; (3) some (but not most) of the 
other sales departments and certain specialist selling e
m-ployees are paid a base wage plus commission, as are all 
of  the petitioned
-for employee
s; (4) some other selling 
employees maintain client lists, just as most of the pet
i-
tioned
-for employees, and the record does not support a 
finding that petitioned
-for employees™ use of these lists 
differs from those kept by other selling employees;
43 and 
(5) some (but not necessarily most) of the petitioned
-for 
employees are subject to the same dress code as the other 
selling employees.
44   These circumstances do not, however, assist the arg
u-ment that the selling employees share an overwhelming 
community of i
nterest with the cosmetics employees.  In 
this regard, we emphasize that the Employer does not 

argue that some, but not all, of the other selling emplo
y-ees share an overwhelming community of interest with 
the cosmetics and fragrances employees; rather, the
 Em-43 That said, as described above, it appears that the cosmetics beauty 
advisors make heavier use of these lists than do other selling emplo
y-
ees, insofar as they use them not just to inform clients of special events, 
but also to presell products, offer them f
ree gifts, and book makeover 
appointments.
 44 The Acting Regional Director also found that the petitioned
-for 
employees differ from other selling employees because counter mana
g-
ers provide an extra level of supervision.  As the counter managers are 
not supe
rvisors, but are instead part of the petitioned
-for unit, the re
c-ord does not support a finding that they provide an extra level of supe
r-vision.  But as we have explained above, the presence of counter ma
n-
agers in the cosmetics and fragrances department is
 by itself a factor 
that distinguishes the petitioned
-for employees from other selling e
m-ployees, even if the counter managers are not supervisors.
                                                    MACY
™S, INC
.  23 ployer argues that the smallest appropriate unit includes 
all selling employees
Ši.e., that all selling employees 
share an overwhelming community of interest with all of 
the petitioned
-for employees.  See 
DTG Operations
, su-pra, 
at 
2126.  The factors just
 enumerated, however, 
show only that 
some
 petitioned
-for employees share si
m-ilarities with 
some
 other selling employees.  Thus, it is 
not the case that 
all
 selling employees have vendor input 
in hiring, or receive training from vendor representatives.  

Sim
ilarly, although some employees are, like the pet
i-tioned
-for employees, paid on a base
-plus
-commission 
basis, it is undisputed that other selling employees are 
compensated by other methods.
45  Likewise, not all other 
selling employees maintain client lists.
  And although 
some petitioned
-for employees are subject to the same 
dress code as all other selling employees, it remains the 
case that many petitioned
-for employees do wear distin
c-tive uniforms.  In sum, the mere fact that all petitioned
-for employees sh
are certain community of interest factors 
with some (but not all) other selling employees, or that 
some (but not all) petitioned
-for employees share sim
i-larities with some (but not all) other selling employees, 
does not demonstrate the ﬁalmost complet[e]ﬂ 
overlap of 
factors required to establish an overwhelming commun
i-ty of interest between all the petitioned
-for employees 
and all the other selling employees.  
Specialty 
Healthcare
, supra at 
944
.46  In any event, even if we 
were to find that all of the forego
ing considerations do 
support the Employer™s argument, we would nevertheless 
find that they are outweighed by the separate department, 
the structure of the department that includes counter 

managers, separate supervision, separate work areas, and 
lack of si
gnificant contact and meaningful interchange.  
These considerations alone clearly show that the co
m-munity of interest factors do not ﬁoverlap almost co
m-pletely,ﬂ and therefore the Employer has not established 
that the petitioned
-for employees and other sel
ling e
m-ployees share an overwhelming community of interest.  
Id.
 45 Even if all employees were paid in the same manner, similarity of 
wages does not render a separate petitio
ned
-for unit inappropriate.  See 
id. at 7.
 46 This is especially so where, as here, the record contains no brea
k-
down of the number of other selling employees who, for instance, are 
compensated on a base
-plus
-commission basis.  That is, because we do 
not kno
w how many other selling employees are paid base
-plus
-commission, or are subject to vendor input in hiring, or maintain client 

lists, we cannot draw firm conclusions as to whether these circumstan
c-es establish the requisite overwhelming community of intere
st.  This 
state of affairs must be construed against the Employer, as the party 
arguing that an overwhelming community of interest exists.  See id. at 
12
Œ13.
 Finally, 
Wheeling Island Gaming
, supra, does not wa
r-rant a different result.
47  In that case, the majority found 
that a unit limited to poker dealers was inappropriate 
because the poker dealer
s were not sufficiently distinct 
from other table games dealers.  See id. at 637.  More 
specifically, the 
Wheeling Island Gaming
 Board found 
that although poker dealers and other table games dealers 

had separate immediate supervision, an absence of daily 

interchange, and little permanent interchange, these di
s-
tinctions were outweighed by other factors showing the 
two groups shared a community of interest.  See id. at 
641Œ642.   
Wheeling Island Gaming 
is relevant here i
n-asmuch as the 
Specialty Healthcare
 Board adopted, as an 
ﬁintegral part of [its] analysis,ﬂ 
Specialty Healthcare
, supra at 
946 fn. 32, several well
-established legal princ
i-ples articulated in 
Wheeling Island Gaming
: (1) ﬁthe 
Board looks first to the unit sought by the petitioner, and 

if it 
is an appropriate unit, the Board™s inquiry ends;ﬂ  (2) 

ﬁ[t]he issue
 . . . is not whether there are too few or too 
many employees in the unit;ﬂ (3) the Board ﬁnever a
d-dresses, solely and in isolation, the question whether the 
employees in the unit sought h
ave interests in common 
with one anotherﬂ but also determines ﬁwhether the i
n-terests of the group sought are sufficiently distinct from 

those of other employees;ﬂ and (4) a unit might be fra
c-tured if it is limited to the members of a classification 
working
 on a particular floor or shift.  Id. at 
945, fn. 28; 
11; 8; 13.
 These legal principles, articulated in 
Wheeling Island 
Gaming
 and reaffirmed in 
Specialty Healthcare,
 are co
n-sistent with our decision today.  Moreover, the applic
a-tion of those principles to
 the particular facts of 
Wheeling 
Island Gaming
 is also consistent with our conclusion in 
this case.  The Employer and our dissenting colleague 
contend that the distinctions between the petitioned
-for 
employees and the other selling employees in this case 

are no greater than those between the poker dealers and 
other table games dealers in 
Wheeling Island Gaming
.  We do not agree.  
Wheeling Island Gaming
, decided b
e-fore 
Specialty Healthcare
, did not apply the 
Specialty 
Healthcare
 framework, and 
Specialty Hea
lthcare
 gave 
47 The Employer has also cited two unpublished, and therefore no
n-
precedential, Regional decisions t
hat the Employer claims show that the 
petitioned
-for employees cannot be separate from other selling emplo
y-ees.  Both of these cases are clearly factually distinguishable from this 
case, as they indicate evidence of interchange and/or common superv
i-sion of
 the cosmeticians and other selling employees, and both cases 
involved a different issue (whether cosmeticians should be excluded 
from a petitioned
-for unit) than the current case (whether cosmetics and 
fragrances employees constitute an appropriate unit. 
 See 
Jordan Marsh 
Co.
, Case 01
ŒRCŒ019262 (1989) (not reported in Board volumes); 
Jordan Marsh Co.
, Case 01
ŒRCŒ015563 (1978) (not reported in Board 
volumes).
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 24 no indication how the overwhelming community of i
n-terest framework might have been applied in 
Wheeling 
Island Gaming
.  More important, 
Wheeling Island Ga
m-ing 
is distinguishable on its facts from this case 
Œ unsu
r-prisingly, perhaps, given the d
ifferences between a ga
m-ing operation and a retail store.
48   In 
Wheeling Island Gaming
, the only significant di
s-
tinctions between the poker dealers and the other table 

games dealers were separate immediate supervision, se
p-arate work locations, and an absen
ce of significant inte
r-change.  See id at 640, 642.  Here, however, there are 
two further important distinctions.  First, the petitioned
-for unit in this case is not simply separately supervised, 
but also conforms to a separate, Employer
-drawn d
e-partment. 
 By contrast, there is no indication that the 
poker dealers in 
Wheeling Island Gaming
 constituted a 
separate administrative department.  Although the poker 
dealers were separately supervised, there was accordin
g-ly a much less defined demarcation between th
e poker 
dealers and other dealers than is the case between the 

petitioned
-for employees and the other selling employees 
here.  Second, the cosmetics and fragrances department 
is itself structured differently from other departments, in 
that there is no evid
ence that other selling departments 
have the equivalent of a counter manager.  Accordingly, 
Wheeling Island Gaming
 does not require finding that an 
overwhelming community of interest exists in this case.
49 For all the foregoing reasons, we find that the Emp
loy-er has failed to establish that the petitioned
-for emplo
y-ees share an overwhelming community of interest with 
the other selling employees.  Due to the fact that the pet
i-tioned
-for employees work in a separate department u
n-der separate supervision, have 
only limited interchange 
and contact with other selling employees, have distinct 
work areas, and work in a differently
-structured depar
t-ment, it simply cannot be said that their community of 

interest factors ﬁoverlap almost completelyﬂ with those 

of the ot
her selling employees.
50 48 Unlike the Acting Regional Director, we do not distinguish 
Whee
l-ing Island Gaming 
merely on the g
round that it predated 
Specialty 
Healthcare
.  See 
Fraser Engineering
, supra, slip op. at 2 fn. 4.
 49 The Acting Regional Director distinguished 
Wheeling Island 
Gaming
 on several other factual grounds, but not all of his distinctions 
(method of compensation,
 vendor input in hiring and training, different 
uniforms) are, as discussed above, fully supported by the record.
 50 In addition to the foregoing, the Petitioner argues that bargaining 
history favors finding the petitioned
-for unit appropriate.  The relevan
t bargaining history does not involve the employees at the Saugus store 
and does not necessarily implicate the Employer as it is currently co
n-
stituted, so it is not binding.  Even so, this bargaining history may be 
regarded as evidence of area practice and
 the history of bargaining in 
the industry, which are relevant considerations.  See 
Grace Industries
, supra, at 
508
.  As noted above, the cosmetics employees are excluded 
from agreements covering other selling employees at the Employer™s 
C. 
 Board Precedent Concerning the Retail Industry 
 does 
not Require a Unit of 
all Employees, 
 or of 
all Selling Employees
 Our inquiry, however, does not end here.  In 
Specialty 
Healthcare
, supra at 
946 fn. 29, the Board noted that 
there are ﬁvarious presumptions and special industry and 
occupational rules,ﬂ and stated that its holding ﬁis not 
intended to disturb any rules applicable only in specific 
industries.ﬂ  The Employer contends
Šand amici, as well 
as our dissenting colleague, 
argue at length
Šthat there is 
a line of precedent setting forth unit determination co
n-siderations specific to the retail industry.  More specif
i-cally, the Employer, amici, and our dissenting colleague 

argue that in the retail industry, a storewide unit is 
pre-sumptively appropriate and that finding the petitioned
-for 
unit appropriate would be an unprecedented departure 
from the Board™s approach to this industry.  We agree 
that there is a line of cases dealing with unit determin
a-tions in retail department sto
res.  Under 
Specialty 
Healthcare
, this line of cases remains relevant.  That 
said, we find that the retail industry precedent does not 
mandate finding the petitioned
-for unit inappropriate.  
Instead, the ﬁpresumptionﬂ the Employer, amici, and our 
dissentin
g colleague refer to has evolved into a standard 
for retail unit determinations that, in this case, compl
e-
ments the 
Specialty Healthcare
 analysis set forth above.
 To begin, the Board has referred to a ﬁpresumptively 
appropriateﬂ storewide unit in two 
retail industry co
n-texts.  The first involves situations where a petitioner 

seeks a unit consisting of all employees at one store in a 
retail chain and another party argues that the unit must 

include other stores.  In such cases, the petitioned
-for 
storewi
de unit is presumptively appropriate, although 
this presumption can be rebutted by a showing that the 

day
-to-day interests of the employees in a particular store 
have merged with those of employees of other stores.  

Haag Drug
, 169 NLRB 877 (1968); 
Sav-On D
rugs
, 138 
NLRB 1032 (1962).
51  This line of cases, which refe
r-ences a ﬁpresumptively appropriateﬂ storewide unit, does 

not apply here, however, because the Petitioner is not 
requesting a storewide unit, nor is there any contention 
Boston, Natick, Be
lmont, Braintree, and Peabody stores, and the co
s-metics and fragrances employees at the Warwick store were organized 
separately from the other employees at that location.  As the evidence 
shows that cosmetics and fragrances employees have been treated as a
 distinct group at other area retail department stores, we find that the 
bargaining history provides limited additional support for the Petitio
n-
er™s position.  We would find the petitioned
-for unit appropriate wit
h-
out that evidence.
 51 Of course, the single
-facility presumption is applied outside the r
e-tail store context.  See, e.g., 
Rental Uniform Service
, 330 NLRB 334, 
335 (1999).  
                                                                                                                                  MACY
™S, INC
.  25 that employees at 
other
 stores must be included in the 
petitioned
-for unit.
52 There are also cases in which the Board has referred to 
a ﬁpresumptively appropriateﬂ storewide unit when a 
petitioner seeks a unit limited to only certain employees 

at a retail department store.  See 
Sear
s, Roebuck & Co.
, 184 NLRB 343, 346 (1970); 
G. Fox & Co.
, 155 NLRB 
1080, 1081 (1965); 
Bamberger™s Paramus
, supra at 751; 
Montgomery Ward
, supra at 600.  Even in these cases, 
however, the Board has emphasized that a storewide unit 
is not the only appropriat
e unit.
53  And subsequent to all 
52 The dissent™s reliance on 
Haag Drug
 and related cases is mi
s-placed.  None of those cases addressed whether a subset of empl
oyees 
at a single store could be an appropriate unit.  The issue, rather, was 
whether a single store, apart from other stores, was an appropriate unit.  
See 
NLRB v. J. W. Mays, Inc.
, 675 F.2d 442 (2d Cir. 1982), enfg. 253 
NLRB 717 (1980); 
Gimbels Midwest, 
Inc.
, 226 NLRB 891 (1976); 
Davison
-Paxon Co.
, 185 NLRB 21 (1970); 
Hochschild, Kohn & Co.
, 184 NLRB 636 (1970); 
Allied Stores of Ohio, Inc.
, 175 NLRB 966 
(1969); 
M. O™Neil Co.
, 175 NLRB 514 (1969).   Although the dissent 
properly acknowledges that 
Haag Drug
 and related cases involve an 
issue not present in this case, he nevertheless argues that these cases 
ﬁremain relevant in the instant case because they recognize that e
m-ployees in a storewide unit are likely to share a community of interests 
that renders s
uch a unit presumptively appropriate.ﬂ  As we explain 
below, under Board law, the rule that a certain unit is presumptively 

appropriate in a single store does not entail that a different unit is not 

also appropriate.  Tellingly, none of the cases involving
 a petitioned
-for 
unit consisting of a subset of employees at a single department store 

discussed below
Šor cited by the dissent
Šrely on the 
Haag Drug
 passage that the dissent quotes.  For example, as further explained 
below, 
Charrette Drafting Supplies
, 27
5 NLRB 1294 (1985), cited by 
the dissent, like 
Haag Drug
, involved the issue of whether employees 
at a second location had to be included in the single
-location petitioned
-for unit.  Although several cases we discuss below cite 
Sav
-On Drugs
, they do so eit
her in the context of a party arguing that a single
-location 
unit is inappropriate, see 
J. W. Mays, Inc.
, 147 NLRB 968, 970 fn. 3 

(1964), or for reasons unrelated to any retail industry presumptions.  
See 
John™s Bargain Stores Corp.
, 160 NLRB 1519, 1522 fn
. 6 (1966) 
(Board considers ﬁall relevant factorsﬂ for unit determinations ﬁin a 
variety of industriesﬂ); 
Bamberger™s Paramus
, 151 NLRB 748, 751 fn. 
9 (1965) (labor organization not compelled to seek representation in 
most comprehensive grouping of employe
es unless that is only appr
o-
priate unit); 
Montgomery Ward & Co., Inc.
, 150 NLRB 598, 601 fn. 9 
(1964) (same).
 53 For example, in 
Montgomery Ward
, supra at 600, the Board o
b-
served that because Sec. 9(b) of the Act empowers the Board to decide 

the appropriate
 unit in each case and directs it to make unit determin
a-tions that will ﬁassure to employees the fullest freedomﬂ in exercising 

their rights, the Act accordingly ﬁdoes not compel labor organizations 
to seek representation in the most comprehensive grouping
 of emplo
y-eesﬂ
Šthat is, just because a storewide unit might be appropriate does 
not mean that other, smaller units might not also be appropriate.  Fu
r-ther, the precedent these cases cite for the ﬁpresumptive appropriat
e-nessﬂ of a storewide unit does not us
e that phrase, but instead refers to 
the storewide unit as ﬁbasically appropriateﬂ or the ﬁoptimum unit.ﬂ  
See, e.g., 
Stern™s, Paramus
, 150 NLRB 799, 803 (1965); 
Polk Brothers, 
Inc.
, 128 NLRB 330, 331 (1960); 
I. Magnin
 & Co.
, 119 NLRB 642, 
643 (1957); 
May 
Department Stores Co.
, 97 NLRB 1007, 1008 (1952); 
see also 
Sears, Roebuck & Co.
, 227 NLRB 1403, 1404 (1977); 
Sears, 
Roebuck & Co.
, 178 NLRB 577, 577 (1969).
 these cases, the Board has made clear that if there ever 
was a presumption that ﬁ
only
 a unit of all employeesﬂ is 
appropriate, it is ﬁno longer applicable to department 
stores.ﬂ  
Saks Fifth Avenue
, 247 NLRB 1047, 1051 
(1980)
.  Indeed, the Board has not applied a presumption 
of appropriateness to storewide units in department 
stores since 
Saks Fifth Avenue
.54 Even during the period when the Board expressed a 
policy or preference favoring storewide units in retail 
department sto
res, it nevertheless always permitted less
-than
-storewide units.  And over time, the overall trend 
has been an unmistakable relaxation of a presumption in 
favor of a storewide unit.  In older cases, the Board sta
t-ed that in the absence of storewide bargain
ing history or 
a labor organization seeking to represent employees on a 
storewide basis, a less
-than
-storewide unit was appropr
i-ate if the employees shared ﬁa mutuality of employment 
interests not shared by other department store employees, 
which existed b
y reason of their singularly different work 
and training skillsﬂ or if the employees constituted a 
ﬁhomogenous groupﬂ possessing ﬁsufficiently distinctive 
skills.ﬂ  
May Department Stores
, supra at 1008.  This 
focus on skills was soon softened:  In 
I. Magni
n, supra at 
643, the Board stated that a smaller unit was appropriate 
ﬁwhen comprised of craft or professional employees or 
where 
departments composed of employees having a 
mutuality of interests not shared
 by other store emplo
y-ees are involvedﬂ (emphasis 
added).  In other words, a 
smaller unit, not limited to a craft or professional unit, 
was appropriate so long as the interests of the employees 
in that unit were ﬁsufficiently differentﬂ from those of 
other employees.  Id.  The Board employed similar fo
r-mulations for several years,
55 but also emphasized that in 
determining whether a less
-than
-storewide petitioned
-for 
unit was appropriate, the issue was whether such a unit 
ﬁis appropriate in the circumstances of 
this
 case and 
not whether another unit consisti
ng of all employees
 . . . would also be appropriate, more appropriate, or most 
54 In one case, the Board adopted an administrative law judge™s dec
i-sion that mentioned the presumpt
ive appropriateness of storewide units 
in a case involving meatcutters in a grocery store context.  
Wal
-Mart 
Stores, Inc.
, 348 NLRB 274, 287 (2006), enfd. 519 F.3d 490 (D.C. Cir. 
2008).  Even if the dissent is correct in inferring that the Board there 

ﬁrea
ffirmed the presumptive appropriateness of storewide units in the 
retail industryﬂ
Ša view we do not share
Šthe case in no way suggests 
that a less
-than
-storewide unit is presumptively 
inappropriate
. 55 See, e.g., 
J. W. Mays, Inc.
, 147 NLRB at 972 (unit must 
ﬁcomprise 
a homogenous group which can justifiably be established as a separate 

appropriate unitﬂ); 
Lord & Taylor
, 150 NLRB 812, 816 (1965) (unit 
must be ﬁsufficiently distinct, homogenous, and identifiableﬂ); 
Stern™s, 
Paramus
, supra at 802 (employees in l
ess
-than
-storewide units must be 
ﬁsufficiently different from each other as to warrant establishing sep
a-rate unitsﬂ).
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 26 appropriate.ﬂ  
Bamberger™s Paramus
, supra at 751 (ci
t-ing 
Montgomery Ward
, supra at 601).
 Then, in 
John™s Bargain Stores
, supra at 1522, the 
Board clarified that it had ﬁreexamin
ed and revisedﬂ the 
ﬁprevious policy favoringﬂ storewide units in the retail 
industry, and the ﬁnew policy,ﬂ articulated in cases such 
as 
Stern™s, Paramus
, supra, ﬁcalls for a careful evaluation 
of all relevant factors in each case.ﬂ  Shortly thereafter, 
in Sears, Roebuck & Co.
, 160 NLRB 1435, 1436 (1966), 
the Board further commented that cases such as 
Lord & 

Taylor
, supra: 
  have applied the long
-established principles that the 
appropriate unit for self
-organization among the e
m-ployees of a given employer 
is generally based upon a 
community of interest
 . . . as manifested, 
inter alia
, by 
their common experiences, duties, organization, supe
r-vision, and conditions of employment.
  In other words, by 1966 the Board had essentially stated that 

less
-than
-storewid
e units were appropriate so long as such 
units were based on the usual community
-of-interest co
n-siderations and sufficiently distinct from other employees.  

The Board went still further in 
Sears, Roebuck 
& Co.
, 261 
NLRB 245, 246 (1982), stating, when confr
onted with a 
petitioned
-for unit limited to automotive center employees 
at a retail department store, that ﬁthe sole inquiry here is 
whetherﬂ the petitioned
-for unit ﬁis appropriate in the ci
r-cumstances of this case.ﬂ  After reiterating that ﬁit is irrel
e-vant whether another unit would also be appropriate, more 
appropriate, or most appropriate,ﬂ the Board went on to find 
that the petitioned
-for unit was appropriate because the pet
i-tioned
-for employees had limited contact with other e
m-ployees and constituted
 a ﬁfunctionally integrated group 
working in a recognized product line under separate supe
r-vision who share a community of interest that sufficiently 
differentiates them from other store employees and fun
c-tions.ﬂ  Id. at 246
-247.  Aside from a few cases de
aling with 
separate units of warehouse employees, which are governed 
by a standard not applicable here,
56 this is the Board™s latest 
word on the standard for finding a less
-than
-storewide unit 
appropriate in the retail department store setting.
57 56 See 
A. Harris & Co.
, 116 NLRB 1628, 1631
-1632 (1956).  Co
n-
trary to amici RILA
-RLC
, the Board has never held that 
A. Harris
 articulates a
n overall test for deviating from a storewide unit.  That case 
applies to ﬁthe establishment of warehouse units in retail department 
stores only.ﬂ  See 
Lily
-Tulip Cup Corp.
, 124 NLRB 982, 984 fn. 2 
(1959) (emphasis omitted).
 57 Our dissenting colleague sugg
ests that the ﬁcompetitive challen
g-
esﬂ retail establishments face ﬁshould render inappropriate any bargai
n-
ing unit consisting of less than a storewide selling unit, especially 
where the record does not contain compelling evidence of distinctions 
unique to 
a particular subset of retail store salespeople.ﬂ  The Board has 
never articulated such a restrictive standard applicable to retail esta
b-
Considering these unit determination cases as a whole, 
it is evident that the Board has moved away from any 
presumption favoring storewide units in retail department 
stores.  Similarly, if the standard for deviating from a 
storewide unit was ever, as amicu
s NRF suggests, ﬁfairly 
strenuous,ﬂ that is clearly no longer the case.  Rather, the 
Board has, over time, developed and applied a standard 
that allows a less
-than
-storewide unit so long as that unit 
is identifiable, the unit employees share a community of
 interest, and those employees are sufficiently distinct 

from other store employees.  That, of course, is almost 

precisely the standard articulated in 
Specialty 
Healthcare
.58  As we have explained above, the pet
i-tioned
-for employees in this case are identif
iable as a 
separate group, they share a community of interest, and 
because they do not share an overwhelming community 
of interest with other selling employees, they are also 
sufficiently distinct from other selling employees to co
n-stitute an appropriate u
nit.  See 
Specialty Healthcare
, supra, slip op. at 13 (explaining ﬁoverwhelming comm
u-nity of interestﬂ standard clarifies ﬁwhat degree of diffe
r-ence renders the groups™ interests ‚sufficiently di
s-tinct™ﬂ).
 Further, our foregoing analysis shows that the pet
i-tioned
-for unit is appropriate under retail department 
store precedent even without reference to 
Specialty 
Healthcare
.  The petitioned
-for unit appears to meet the 
standard articulated in 
I. Magnin
, supra at 643, as the 
petitioned
-for employees have a ﬁmu
tuality of interestsﬂ 
not shared by all other selling employees (they share 
most community
-of-interest factors, work in their own 
department, the department is structured unlike other 
departments due to the presence of counter managers, 
and have separate s
upervision), and are ﬁsufficiently di
f-ferentﬂ from the other selling employees so as to justify 
representation on a separate basis (in addition to the 
foregoing, they work in distinct areas and also have little 
contact or interchange with the other employe
es).  Fu
r-ther, our analysis comports with 
John™s Bargain Stores
, supra at 1522, as we have found that the petitioned
-for 
unit is appropriate based on a careful evaluation of all the 

relevant factors of this case.  And as in 
Sears, Roebuck
, 261 NLRB at 246
Œ247, the petitioned
-for unit in this 
case is a ﬁfunctionally integrated group working in a re
c-ognized product line under separate supervision who 
lishments, and we decline our colleague™s invitation to impose such a 
standard here.
 58 Furthermore, 
Specialty Healthcar
e clarified that
Šcontrary to the 
position argued by NRF
Šﬁ[a] party petitioning for a unit other than a 
presumptively appropriate unit . . . bears no heightened burden to show 
that the petitioned
-for unit is also an appropriate unit.ﬂ  Supra, slip op at 
7. 
                                                                                                                                   MACY
™S, INC
.  27 share a community of interest that sufficiently different
i-ates themﬂ from other selling employees.
 To summariz
e, Board precedent regarding retail d
e-partment stores has evolved away from any presumptions 
favoring storewide units, and the current standard for 

determining whether a less
-than
-storewide unit comports 
with, and is in fact complementary to, the framework
 articulated in 
Specialty Healthcare
.  Both the retail i
n-dustry standard and 
Specialty Healthcare
 are concerned 
with ensuring that petitioned
-for employees are separat
e-ly identifiable and share a community of interest, and 

that they are also sufficiently d
istinct from other emplo
y-ees.  We therefore do not agree with the claims of amici 

and our dissenting colleague that applying 
Specialty 

Healthcare
 to find this petitioned
-for unit appropriate is 
directly contrary to retail industry precedent, undermines 

tha
t body of precedent, or is otherwise inconsistent with 
it.59   In discussing the storewide ﬁpresumption,ﬂ the E
m-ployer, amici, and our dissenting colleague argue that the 

Board has never deviated from a storewide unit to the 
extent it is being asked to do h
ere.  But as in 
Sears, Ro
e-buck
, 261 NLRB at 247, the sole question here is whet
h-er the petitioned
-for unit is appropriate in the circu
m-stances of this case.  So long as the petitioned
-for unit is 
appropriate
Šas we have found that it is
Šit is not signi
f-ican
t that in other cases, based on different facts, the 
Board has previously approved units of all selling or 
nonselling employees,
60 or that other less
-than
-storewide 
units have involved groups of employees not involved in 
selling merchandise.
61  See 
Specialty
 Healthcare
, supra 
at 939
 fn. 11.  Further, the various cases cited by the 
Employer, amici, and our dissenting colleague do not 

demonstrate that the Board has rejected a petitioned
-for 
unit similar to the one at issue here.  Indeed, there are no 
published 
decisions involving a petitioned
-for unit li
m-59 We also reject NRF™s argument that 
Specialty Healthcare
 should 
not be applied to the retail industry because tests for unit determination 
should not be applied outside the specific industry at issue.  As 
Specia
l-ty Healthcare
 made clear, it was articula
ting generally applicable unit 
determination principles, not principles limited to a particular industry.  
357 NLRB 
934
, 941
. 60 See, e.g., 
Wickes Furniture
, 231 NLRB 154, 154
Œ155 (1977) (a
p-
proving unit of selling employees); 
Lord & Taylor
, supra at 816 (di
rec
t-ing election in unit of nonselling employees); 
Stern™s, Paramus
, supra 
at 808 (approving separate units of selling, nonselling, and restaurant 
employees).
 61 See, e.g., 
Super K Mart Center
, 323 NLRB 582, 586
Œ589 (1997) 
(approving separate meat departmen
t unit); 
W & J Sloane, Inc.
, 173 
NLRB 1387, 1389 (1968) (finding display employees need not be i
n-
cluded in nonselling unit due to distinct community of interest); 
Arnold 
Constable Corp.
, 150 NLRB 788, 795 (1965) (approving separate units 
of office, cafeter
ia, and selling employees); 
Foreman & Clark, Inc.
, 97 
NLRB 1080 (1952) (approving unit of tailor shop/alterations emplo
y-
ees).
 ited to a cosmetics and fragrances department.  Amici 
RILA
-RLC cite a case in which cosmetics demonstrators 
were included in a larger unit, but in that case, the pet
i-tioned
-for unit was a storewide unit and the 
issue was 
whether cosmetics demonstrators were employees of the 

employer, which the Board found they were.  
Burrows & 
Sanborn, Inc.
, 81 NLRB 1308, 1309 (1949).
62  Similarly, 
the Employer, amici, and our dissenting colleague have 
not cited a case that reject
s a departmental unit like the 
one sought here.  In 
I. Magnin
, supra at 643, the store in 

question was a clothing store with 105 departments, four 

of which were shoe selling departments scattered through 
the store.
63  The petitioner sought a unit covering t
he 23 
employees in the four shoe selling departments.  See id.  
In finding the petitioned
-for unit inappropriate, the Board 
particularly emphasized that employees from other d
e-partments had been assigned to work as shoe sellers and 
that shoe sellers were a
ctively encouraged to sell items 
throughout the store.  See id.  Thus, 
I. Magnin
 is disti
n-guishable based on the contours of the unit, which was 
not defined as a single primary selling department, as 
well as the significant interchange between petitioned
-for 
and other selling employees, which is absent in this 
case.
64  
Further, it is telling that even in 
I. Magnin
, the 
Board did not dismiss the petitioned
-for unit out of hand, 
but instead proceeded to consider the usual community
-of-interest factors.
65 62 RILA
-RLC
 also cite 
R. H. Macy & Co.
, 81 NLRB 186 (1949), 
claiming that here, too, cosmetic demonstrators were included in a 
broa
der unit.  In that case, however, the Board found
Šin ﬁsubstantial 
agreementﬂ with the parties
Šthat the appropriate unit included ﬁall 
staff employees,ﬂ but excluded a variety of other classifications, one of 
which was ﬁdemonstrators (except those who demon
strate cosmetics 
and beauty preparations).ﬂ  See id. at 186
Œ187.
 63 I. Magnin
 does not reveal whether these four departments were 
each separately supervised.
 64 I. Magnin
 overruled 
May Department Stores Co.
, 39 NLRB 471 
(1942), in which the Board found appropriate a unit limited to the shoe 

department.  The Board™s factual findings in 
May Department Stores
 are vague and limited to stating that (1) ﬁthe shoe department is distinct 
from the other departments;ﬂ
 (2) ﬁthe retail sale of shoes is often ope
r-ated as a separate business by many companiesﬂ; (3) the duties and 
skills of shoe sellers are different from other employees; and (4) the 
ﬁself
-organization of the employeesﬂ favored a separate unit of shoe 
selle
rs.  Id. at 477.  As the foregoing discussion makes clear, our hol
d-
ing in this case is based on a more specific discussion of the commun
i-ty-of
-interest factors than, and relies on many community
-of
-interest 
considerations not present in, 
May Department Sto
res
. 65 Indeed, the analysis in 
I. Magnin
 generally comports with the co
n-
temporary use of presumptions in Board representation case law.  That 
a unit is presumptively appropriate in a particular setting does not mean 
that a different unit is presumptively 
inappropriate
.  Specifically, when 
a petition is filed in a ﬁpresumptively appropriateﬂ unit, the burden is 
on the party contesting the unit to show why it is not appropriate.  In 
contrast, when a petitioned
-for unit does not fit within an existing pr
e-sumpt
ion, the petitioner must demonstrate why the unit is appropriate, 
but does not bear a heightened burden to do so because of the presum
p-
                                                                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 28 Our di
ssenting colleague cites, and several amici di
s-cuss at length, the Board™s decision in 
Kushins and P
a-pagallo Divisions of  U.S. Shoe Retail, Inc.
, 199 NLRB 
631 (1972) (
U.S. Shoe
).  However, that decision does not 
warrant a different result here.  
U.S. Shoe
 involved a 
store that mainly sold shoes, rather than a variety of 
products such as the Employer™s Saugus store.  See id. at 
631.  Further, in 
U.S. Shoe
, the store was divided into 
four selling areas, three operated by the Kushins division, 
one by the Papa
gallo division.  All four areas primarily 
sold shoes and related accessories, although the Papaga
l-
lo division also sold dresses.  The Kushins and Papagallo 
divisions had separate sales managers, different compe
n-sation, slightly different benefits, and mini
mal inte
r-change.  See id.  Although Papagallo employees had a 
separate sales manager, a Kushins manager set the hours, 
holidays, and regulations for all store employees and 
could require the discharge of Papagallo employees.  See 
id.  At the time the store
 opened (February 1971), 
Kushins and Papagallo were separate corporate entities, 
but by the time the petition was filed (sometime before 
May 12, 1972), this was no longer the case.  See id. at 
631 fn. 2.  In rejecting a unit limited to the Kushins div
i-sion
 employees, the Board acknowledged the foregoing 
differences but found that there was no basis to exclude 

the Papagallo employees because ﬁconsistent with our 
unit policy in department store cases, the unit must be 
broadened in scope to include all store e
mployees.ﬂ  Id. 
at 631
Œ632.  This statement is, of course, out of step with 
the Board™s earlier statement in 
John™s Bargain Stores
, and is also at odds with the Board™s subsequent statement 
that the presumption that ﬁ
only
 a unit of all employeesﬂ 
is appropriate is ﬁno longer applicable to department 
stores.ﬂ  
Saks Fifth Avenue
, supra at 1051.  Accordingly, 
U.S. Shoe
 appears to have misarticulated the relevant 
policy.
66  But in any event, although not explicitly stated, 
the 
Board™s rationale in 
U.S. Shoe
 appears to have turned 
on the fact that most of the differences between the 
Kushins and Papagallo employees were based on histor
i-cal accident.  That is, the differences existed only b
e-tion.  See, e.g., 
Capital Coors Co.
, 309 NLRB 322 fn. 1 (1992), citing 
NLRB v. Carson Cable TV
, 795 F.2d 879, 886
Œ887 (9t
h Cir. 1986).
 66 We note that 
U. S. Shoe
 has never been cited by another Board d
e-cision.  One of the cases it cites for the ﬁunit policy in department store 
casesﬂ does not even involve the issue of whether a less
-than
-storewide 
unit is appropriate.  See 
Zayre Corp.
, 170 NLRB 1751 (1968) (finding 
respondent violated Section 8(a)(5) by refusing to bargain with the 
union and clarifying the unit to include several formerly leased depar
t-ments).  The other case it cites merely states that a less
-than
-storewide 
un
it is appropriate so long as the excluded employees have a separate 
and distinct community of interest.  See 
Bargain Town U.S.A. of Puerto 
Rico, Inc.
, 162 NLRB 1145, 1147 (1967).  And Member Jenkins co
n-
curred in the result, but did not rely on either of th
ese cases.  199 
NLRB at 632 fn.3.
 cause the two divisions had once been, bu
t no longer 
were, separate corporate entities.  Setting aside the di
f-ferences in compensation and benefits, and considering 
the fact that the Kushins sales manager dictated certain 
terms and conditions for the Papagallo employees, the 

only distinction betw
een the two groups was that they 
had different sales areas and some sold dresses in add
i-tion to shoes.  On a fundamental level, however, all of 

the employees were shoe sellers.  This is clearly disti
n-guishable from the situation in this case, where there a
re 

various differences between the petitioned
-for employees 
and other selling employees, who may all be engaged in 
sales, but are nevertheless selling different types of pro
d-ucts in different departments.
 The remaining cases cited by the Employer and amici
 are easily reconcilable with our decision today.  In 
Sears
, 191 NLRB 398, 399
Œ400 (1971), the Board refused to 
divide a store into three separate units, in part because all 
employees worked in close proximity to each other and 

attended regular storewide m
eetings.  But unlike this 
case, there was also substantial integration and overlap 
between the three petitioned
-for groups; further, the 
Board found that the Sears store at issue was smaller and 
more highly integrated than a typical Sears location, and 
the
re is no basis for making a similar finding about the 
Macy™s store at issue here.  See id. at 404
Œ406.
67  In Levitz Furniture Co.
, 192 NLRB 61, 62 (1971), the 
Board found petitioned
-for units
68 limited to certain no
n-selling employees at a retail furniture st
ore inappropriate, 
in part because all store employees shared the same ben
e-fits and participated in inventory.  But unlike this case, 

there was frequent regular and temporary interchange 
between the petitioned
-for employees and the store™s 
other employees,
 such that nonselling employees would 
occasionally perform selling functions and selling e
m-ployees would perform nonselling functions.  See id. at 
62Œ63.  And in 
Saks & Co.
, 204 NLRB 24, 25 (1973), 
there was similarly evidence of close integration between 
67 Contrary to amici RILA
-RLC
, the Board in 
Sears
 did not simply 
accept the conclusory statement that the store should not be divided 
into separate units because a high degree of compartmentalization 
could not be utilized i
n ﬁthis kind of retail operation.ﬂ  Id. at 403.  Al
t-hough the Board agreed with the employer™s position, it also examined 
the interchange and overlap of employees in the three proposed units in 
detail (finding, for example, that the selling employees also 
performed 
warehouse functions and regularly relieved nonselling employees).  See 
id. at 404
Œ406.
 68 One petitioner sought what amounted to a warehouse unit, which 
the Board found inappropriate based on an application of the 
A. Harris
 test.  See id. at 62
Œ63
.  A second petitioner sought a unit limited to 
truckdrivers and helpers, and both petitioners argued that a combined 

ﬁnonsellingﬂ unit of both petitioned
-for units would also be appropriate.  
See id. at 61.
                                                                                                                                  MACY
™S, INC
.  29 the petitioned
-for nonselling employees
69 and the store™s 
selling employees, as transfers between the two groups 
were common.
70 We need only briefly address the remaining arguments 
advanced by the Employer and amici.  First, we decline 

the invitation to revi
sit or overrule 
Specialty Healthcare
.  The Employer did not raise this argument in its request 
for review.  Moreover, the Employer does not articulate 
any persuasive grounds for overruling 
Specialty 
Healthcare
, and the arguments advanced by amici and 
the d
issent were recently rejected by the Sixth Circuit in 
Kindred Nursing Centers
, 727 F.3d at 559
Œ565.
71  In any 
event, as our analysis makes clear, our decision in this 
case fully complies with Section 9(b)™s requirement that 
the Board decide the appropriate 
unit ﬁin each case,ﬂ as 
well as Section 9(c)(5)™s command that a unit determin
a-tion not be controlled by ﬁthe extent to which the e
m-ployees have organized.ﬂ
72  Additionally, the fact that the 
69 In addition, the Board also found that the pet
itioned
-for unit in 
Saks & Co.
 was inappropriate because although it was claimed to be a 
unit of nonselling employees, it in fact excluded a number of nonselling 
employees.  See id. at 25.  The petitioner also contended that the pet
i-tioned
-for employees sh
ared a common function, but the Board found 
this was not so because the petitioned
-for employees had disparate 
interests and were not even commonly supervised.  See id. at 24
Œ25.  
Saks & Co.
 is therefore also distinguishable on these grounds.
 70 Amici RILA
-RLC
 also contend that 
Charrette Drafting Supplies
, 275 NLRB 1294, shows that the petitioned
-for unit is inappropriate, 
and the dissent also mentions that case.  
Charrette Drafting Supplies
, however, involved a petitioned
-for warehouse unit, and the Board a
c-cordingly analyzed the unit under the 
A. Harris
 standard, which is not 
applicable here.  See id. at 1295
Œ1296.  Further, 
Charrette Drafting 
Supplies
 also implicated 
Haag Drug
, because the employer contended 
that employees at a second location should be in
cluded in the pet
i-tioned
-for unit.  See id. at 1296
Œ1297.  And even if 
Charrette Drafting 
Supplies
 applied to this case, there too the petitioned
-for employees and 
the employees the employer sought to add performed each other™s 
functions, unlike in this ca
se.  See id. at 1297.
 71 The Sixth Circuit explicitly rejected arguments that 
Specialty 
Healthcare
 violates Sec. 9(c)(5) and that the Board abused its discr
e-tion by making policy through adjudication rather than rulemaking.  
See id. at 563
Œ565.  Further, th
e Sixth Circuit rejected the argument 
that 
Specialty Healthcare
 represented a material change to the Board™s 
jurisprudence and was therefore an abuse of discretion.  In rejecting this 

argument, the court cited with approval the same statement by the 
Board 
that amici here mistakenly invoke to argue that 
Specialty 
Healthcare
 ignored the right of employees to refrain from organizing.  
See id. at 560
Œ561 (quoting 
Specialty Healthcare
, supra, slip op. at 12 
(the ﬁfirst and central right set forth in Section 7 of
 the Act is the e
m-ployees™ ‚right to self
-organization™ﬂ)).  Finally, the Sixth Circuit o
b-
served that the Board must decide the appropriate unit ﬁin each case,ﬂ 
id. at 559, but at no point suggested that the standard in 
Specialty 
Healthcare
 runs afoul of t
his statutory command, as argued by the 
employer in 
Kindred Nursing Centers
.  See Br. of Petitioner Cross
-Respondent at 55
Œ56, 
Kindred Nursing Centers
, 727 F.3d 552.  
 72 The dissent likewise asserts that 
Specialty Healthcare
 is ﬁirreco
n-
cilableﬂ with the re
quirement that the Board decide the appropriate unit 
ﬁin each caseﬂ and that, in doing so, the Board assure employees the 
ﬁfullest freedomﬂ in exercising their statutory rights.  The framework 
Petitioner was previously a party to an election involving 
a stor
ewide unit, but in this case has petitioned for a 
smaller unit, in no way runs afoul of Section 9(c)(5) or 
any other statutory requirement.  Indeed, this situation 
was also present in 
Stern™s, Paramus
, a case cited by the 
Employer, our dissenting colleague
, and all amici.  150 
NLRB at 808
Œ809 (Member Jenkins, dissenting) (noting 
that petitioner lost a 1960 election in a storewide unit 

before filing petitions for separate units of selling, no
n-selling, and restaurant employees sometime between 

mid
-1962 and 19
64); see also 
Fraser Engineering
, su
pra
  at 
681 (stipulation for larger unit in previous election 
union lost does not invalidate appropriateness of smaller 

unit subsequently sought) (citing 
Macy™s San Francisco
, 120 NLRB 69, 71
Œ72 (1958)).
73  See generally 
Overnite 
Transportation Co.
, 322 NLRB 723 (1996) and 325 
NLRB 612 (1998) (finding of different units in the same 

factual setting does not mean that the decision is based 

on extent of organization); 
Specialty Healthcare
, supra, 
slip op. at 6 fn. 11 (ﬁprior 
precedent holding a 
different
 unit to be appropriate in a similar setting is 
not persu
a-siveﬂ).
 We are not persuaded that applying 
Specialty 
Healthcare
 to retail department stores, or finding the 
petitioned
-for unit appropriate, will, as the Employer and 
for unit determinations in 
Specialty Healthcare
 is fully consis
tent with 
these requirements, and we have, consistent with Sec. 9(b), applied the 
Specialty Healthcare
 framework to the particular facts of this case.    
See generally 
American Hospital Assn. v. NLRB
, 499 U.S. 606, 610
Œ614 (1991) (ﬁin each caseﬂ simply mea
ns that whenever parties dis
a-gree over unit appropriateness, Board shall resolve the dispute, and 

imposition of rule defining appropriate units in acute care hospitals 
does not run afoul of ﬁin each caseﬂ command so long as Board applies 
the rule ﬁin each 
caseﬂ).  We also reject the dissent™s view that by a
c-cording the petitioned
-for employees their fullest freedom to organize, 
we have somehow denied the excluded employees (who have not 
sought representation) their fullest freedom.  The proper understanding
 of the statutory language on which the dissent relies has been explained 
in detail by the Board in 
Specialty Healthcare
 and by the U.S. Court of 
Appeals for the Sixth Circuit in its decision enforcing the Board™s o
r-der.  See 
Specialty Healthcare
, supra, 
slip op. at 8 and fn. 18;
 Kindred 
Nursing Centers East, 
supra, 727 F.3d at 563
Œ565.  Those discussions 
are reprinted in full in Member Hirozawa™s concurring opinion, with 
which we agree.
 73 May Department Stores Co. v. NLRB
, 454 F.2d 148, 150 (9th Cir. 
1972
), cert denied 409 U.S. 888 (1972), cited by the Employer, i
n-
volved refusal
-to-bargain charges.  In the underlying representation 
case (
May Department Stores Co.
, 186 NLRB 86 (1970)), the Board 
had approved a unit of warehouse employees, but three years ea
rlier the 
union had lost an election in a larger unit.  454 F.2d at 149
Œ150.  The 
Ninth Circuit criticized the Board for failing to provide any explanation 

for why both units were appropriate, rejected the Board™s ﬁafter
-the
-fact 
attempts to explain the re
cord,ﬂ and held that the Board had allowed the 
extent of organization to control its decision.  Id. at 150
Œ151.  Here, of 
course, we have explained why this smaller unit is appropriate.  Thus, 
contrary to the Employer, there is no ﬁcompelling inferenceﬂ th
at we 
have allowed the extent of unionization to control our decision.
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 30 amici predict, harm the retail industry through ﬁdestru
c-tive factionalization.ﬂ  First, our only finding today is 
that, based on the particular facts of this case, this pet
i-tioned
-for unit is appropriate.  Whether any other subset 
of selling employees at thi
s store, or any other retail d
e-partment store, constitutes an appropriate unit is a que
s-
tion we need not and do not address.
74  As always, such 
determinations will depend on the individual circu
m-stances of individual cases.  Second, we find it signif
i-cant t
hat this petitioned
-for unit consists of 41 emplo
y-ees, more than one
-third of all selling employees, and 
nearly one
-third of all employees, at the Saugus store.  
This unit is also significantly larger than the median unit 

size from 2001 to 2010, which was 
23 to 26 employees.  

See 
Specialty Healthcare
, supra, slip op. at 10 fn. 23 (ci
t-ing 76 Fed. Reg. 36821 (2011)).  These statistics belie 
amicus NRF™s description of the petitioned
-for unit as a 
ﬁmicro
-union,ﬂ and refute the Employer™s and amici™s 
assertion 
that finding this unit appropriate will result in 
ﬁdozensﬂ of units within a single store.  Third, neither the 
Employer nor amici have offered any evidence in support 
of their claims that finding the petitioned
-for unit appr
o-priate will result in administr
ative burdens, ﬁcompetitive 
bargaining,ﬂ destructive work stoppages, or reduced e
m-ployee productivity, opportunity, and flexibility.  All of 
these arguments are pure speculation and many of them 
rely on characterizations of the retail industry that are not
 supported by the record here, such as frequent employee 
interchange.  Finally, we note that the Board has long 

approved multiple units in a single department store, 
apparently without the harmful effects forecast by the 
Employer and amici.  See, e.g., 
Ste
rn™s, Paramus
, supra 
(approving separate units of selling, nonselling, and re
s-taurant employees).
 CONCLUSION
 For the reasons explained above, we find that the co
s-
metics and fragrances employees are a readily identifi
a-ble group who share a community of interest among 
themselves.  We further find that the Employer has not 
demonstrated that its other selling employees share an 
overwhelming community of interest with the cosmetics 

and fragrances employees.  Under 
Specialty
 Healthcare
, the petitioned
-for unit thus constitutes an appropriate unit 
for bargaining.  This result is consistent with Board pre
c-edent concerning retail department stores.
 74 We note, however, that many of the scenarios predicted by RILA
-RLC
Šsuch as units of ﬁsecond floor designer men™s socksﬂ or ﬁthird 
floor TVsﬂ
Šmight well involve fractured units, which 
the Board has 
always rejected.
 ORDER
 The Acting Regional Director™s Decision and Dire
c-tion of Election is 
affirmed.  This proceeding is reman
d-ed to the Regional Director for appropriate action co
n-sistent with the Decision and Order.
  MEMBER
 HIROZAWA
, concurr
ing.
 In this decision, the Board correctly applies the analy
t-ical framework set forth in 
Specialty Healt
hcare 
& Re-habilitation Center,
 357 NLRB 
934 (2011), enfd. sub 
nom. 
Kindred Nursing Centers East, LLC, v. NLRB,
 727 F.3d 552 (6th Cir. 2013), to the question whether the 
petitioned
-for unit is appropriate.  I concur in the Board™s 
decision in all respects. 
 I write separately to offer a brief 
observation apropos of the dissent.
 It might surprise a reader of the dissent to learn that the 
provisions of the Act for unit determinations in represe
n-tation cases are short and simple.  The Act™s direction to 

the Boa
rd concerning unit determinations for most e
m-ployees covered by the Board™s jurisdiction, unchanged 
since 1947, consists of a single sentence:  ﬁThe Board 
shall decide in each case whether, in order to assure to 

employees the fullest freedom in exercising 
the rights 
guaranteed by this Act, the unit appropriate for the pu
r-poses of collective bargaining shall be the employer unit, 

craft unit, plant unit, or subdivision thereof.ﬂ
1  The i
n-1 NLRA, § 9(b), 29 U.S.C. § 159(b).  In 1947, Congress added to 
Sec. 9(b) provisos applicable to professional employees, guards, and 
craft units that include employees covered by a prior unit determin
a-tion, along with a new s
ubdivision, Sec. 9(c)(5), discussed below, limi
t-ing the weight to be given to the extent of organization in making unit 

determinations.  These two subdivisions of section 9, reprinted here in 
full, constitute the entirety of the Act™s provisions concerning
 unit 
determinations:
 (b) [Determination of bargaining unit by Board] The Board shall d
e-cide in each case whether, in order to assure to employees the fullest 
freedom in exercising the rights guaranteed by this Act [subchapter], 
the unit appropriate for th
e purposes of collective bargaining shall be 
the employer unit, craft unit, plant unit, or subdivision thereof: Provi
d-
ed, That the Board shall not (1) decide that any unit is appropriate for 
such purposes if such unit includes both professional employees a
nd employees who are not professional employees unless a majority of 
such professional employees vote for inclusion in such unit; or (2) d
e-cide that any craft unit is inappropriate for such purposes on the 

ground that a different unit has been established 
by a prior Board d
e-termination, unless a majority of the employees in the proposed craft 

unit votes against separate representation or (3) decide that any unit is 
appropriate for such purposes if it includes, together with other e
m-ployees, any individual e
mployed as a guard to enforce against e
m-ployees and other persons rules to protect property of the employer or 
to protect the safety of persons on the employer™s premises; but no l
a-bor organization shall be certified as the representative of employees 

in a
 bargaining unit of guards if such organization admits to membe
r-ship, or is affiliated directly or indirectly with an organization which 
admits to membership, employees other than guards.
                                                                                                     MACY
™S, INC
.  31 quiry mandated by this sentence, whether a proposed unit 
is ﬁappropriate 
for the purposes of collective bargaining,ﬂ 
is aptly framed in the Board™s community
-of-interest test, 
applied in 
Specialty Healthcare
 and innumerable dec
i-sions going back over 60 years, which essentially asks 

whether the employees in the proposed unit hav
e enough 
in common for it to make sense for them to bargain t
o-gether as a group.  To the extent that the dissent™s obje
c-tions are based on the text of the Act, they rely on the 
requirement, contained in the Act™s directive sentence, 
that the Board designat
e a unit that will ﬁassure to e
m-ployees the fullest freedom in exercising the rights gua
r-anteed by this Act,ﬂ or on Section 9(c)(5).  In both i
n-stances, the dissent misconstrues the statutory language.  

The Board™s decision does not address this language i
n detail, appropriately since it has already been explicated 

authoritatively in 
Specialty Healthcare
 and elsewhere 
and is fully accounted for in the 
Specialty Healthcare
 standard that the Board has applied in this decision.  For 

the convenience of the read
er, the Board™s explanation 
from 
Specialty Healthcare
 follows:
  The Act . . . declares in Section 9(b) that ﬁ[t]he 
Board shall decide in each case whether, in order to 
assure to employees the fullest freedom in exercising 
the rights guaranteed by this Act,
  the unit appropr
i-ate for the purposes of collective bargaining shall be 

the employer unit, craft unit, plant unit, or subdiv
i-sion thereof.ﬂ  The first and central right set forth in 
Section 7 of the Act is employees™ ﬁright to self
-organization.ﬂ  As the
 Board has observed, ﬁSection 
9(b) of the Act directs the Board to make appropriate 
unit determinations which will ‚assure to employees 
the fullest freedom in exercising rights guaranteed 
by this Act.™ i.e., the rights of self
-organization and 
collective b
argaining.ﬂ  
Federal Electric Corp.,
 157 
NLRB 1130, 1132 (1966). 
 The Board has historically honored this statutory 
command by holding that the petitioner™s desire 

concerning the unit ﬁis always a relevant consider
a-tion.ﬂ  
Marks Oxygen Co.,
 147 NLRB 228, 2
29 (1964).  See also, e.g., 
Mc-Mor
-Han Trucking Co.,
 166 NLRB 700, 701 (1967) (reaffirming ﬁpolic[y] . . 
. of recognizing the desires of petitioners as being a 
relevant consideration in the making of unit dete
r-minationsﬂ); 
E. H. Koester Bakery Co.,
 136 NLR
B 1006, 1012 (1962).  Section 9(c)(5) of the Act pr
o-vides that ﬁthe extent to which the employees have 

organized shall not be controlling.ﬂ  But the S
u-(c)(5) In determining whether a unit is appropriate for the purposes
 specified in subsection (b) the extent to which the employees have o
r-
ganized shall not be controlling.
 preme Court has made clear that the extent of orga
n-ization may be ﬁconsider[ed] . . . as one factorﬂ in 

determining  if the proposed unit is an appropriate 
unit.  
NLRB v. Metropolitan Life Insurance Co.,
 380 
U.S. 438, 442 (1965).  In 
Metropolitan Life,
 the 
Court made clear that ﬁCongress intended to ove
r-rule Board decisions where the unit determined 
could 
only
 be supported on the basis of the extent of 
organization.ﬂ  Id. at 441 (emphasis added).  In other 
words, the Board cannot stop with the observation 
that the petitioner proposed the unit, but must pr
o-ceed to determine, based on additional grounds 
(whil
e still taking into account the petitioner™s pre
f-erence), that the proposed unit is an appropriate unit.  
Thus, both before and after the adoption of the 
9(c)(5) language in 1947, the Supreme Court had 
held, ﬁ[n]aturally the wishes of employees are a fa
c-tor in a Board conclusion upon a unit.ﬂ  
Pittsburgh 
Plate Glass Co. v. NLRB,
 313 U.S. 146, 156 (1941).  
We thus consider the employees™ wishes, as e
x-
pressed in the petition, a factor, although not a d
e-terminative factor here.
2 2 357 NLRB 
934
, 941
Œ942
 (fn. omitted).  In enforcing the Board™s 
Specialty Healthcare
 decision, to which it referred as ﬁ
Specialty 
Healthcare II
,ﬂ the U
nited States Court of Appeals for the Sixth Circuit 
further discussed Sec. 9(c)(5):
 We now turn to [the employer]™s argument that 
Specialty 
Healthcare II
™s application of either the 
American Cyanamid
 community
-of
-interest test, or of the overwhelming
-commu
nity
-of interest test, violates section 9(c)(5) of the Act by making it 
impossible for an employer to challenge the petitioned
-for unit.  
In section 9(c)(5), Congress provided a statutory limit on the 
Board™s discretion to define collective
-bargaining unit
s.  Section 
9(c)(5) states that ﬁthe extent to which the employees have org
a-nized shall not be controllingﬂ in determining whether a unit is 
appropriate.  29 U.S.C. § 159(c)(5).  The Supreme Court has i
n-
terpreted section 9(c)(5) as showing Congress™ intent
 to prevent 
the Board from determining bargaining units based solely upon 
the extent of organization, while at the same time allowing the 
Board to consider ﬁthe extent of organization as one factor, 
though not the 
controlling
 factor, in its unit determinat
ion.ﬂ  
N.L.R.B. v. Metro. Life Ins. Co.,
 380 U.S. 438, 441
Œ42, 85 S.Ct. 
1061, 13 L.Ed.2d 951 (1965) (footnote omitted; emphasis added).
 But courts have struggled with what Congress meant by this 
provision; one court even famously commented that ﬁ[s]ection 
9(c)(5), with its ambiguous word ‚controlling,™ contains a warning 
to the Board almost too Delphic to be characterized as a stan
d-
ard.ﬂ  
Local 1325, Retail Clerks Int™l Ass™n, AFL
ŒCIO v. N.L.R.B.,
 414 F.2d 1194, 1199 (D.C.Cir.1969). Nevertheless, the court 
add-
ed, section 9(c)(5) ﬁhas generally been thought to mean that there 

must be substantial factors, apart from the extent of union organ
i-zation, which support the appropriateness of a unit, although e
x-
tent of organization may be considered by the Board and,
 in a 
close case, presumably may make the difference in the outcome.ﬂ 
Id.
 at 1199
Œ[1200].
 Section 9(c)(5) appears to have been added to prevent the 
Board from deciding cases like 
Botany Worsted Mills,
 27 NLRB 
687 (1940), in which the Board deemed a bargain
ing unit appr
o-
                                                                                                                                DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 32 priate without applying any kind of community
-of
-interest anal
y-sis, but solely on the basis that the workers wanted to organize a 
union.  The Board at that time acted as a union partisan, encou
r-aging organizing.  In 
Botany Worsted Mills,
 the 
Board explained, 
in the course of deeming that a bargaining unit of workers in two 

job classifications (wool sorters and trappers) constituted an a
p-
propriate bargaining unit, that ﬁ[w]herever possible, it is obviou
s-ly desirable that, in a determination of 
the appropriate unit, [it] 
render collective bargaining of the [c]ompany™s employees an 
immediate possibility.ﬂ  
Botany Worsted Mills,
 27 NLRB at 690. 
The Board thus made clear that it based its determination that the 
bargaining unit was appropriate on the
 mere fact that the emplo
y-ees wanted to engage in collective bargaining. The Board o
b-
served that there was ﬁno evidence that the majority of the other 
employees of the [c]ompany belong[ed] to any union whatsoever; 
nor has any other labor organization petit
ioned the Board for ce
r-tification as representative of the [c]ompany™s employees on a 
plant
-wide basis.ﬂ  
Id.  
The Board said that ﬁ[c]onsequently, even 
if, under other circumstances, the wool sorters or trappers would 
not constitute the most effective bar
gaining unit, nevertheless, in 
the existing circumstances, unless they are recognized as a sep
a-rate unit, there will be no collective bargaining agent whatsoever 
for these workers.ﬂ  
Id.
 The Board concluded by stating that ﬁin 
view of the existing state of labor organization among the e
m-ployees of the [c]ompany, in order to insure to the sorters or tra
p-
pers the full benefit of their right to self
-organization and colle
c-tive bargaining and
 otherwise to effectuate the policies of the 
Act,ﬂ it found that the wool sorters or trappers of the company 
ﬁconstituted an appropriate bargaining unit.ﬂ  
Id.
  
[The employer] 
characterizes 
Specialty Healthcare II
‚s certification of a CNA
-only unit as ﬁa t
hrow
-back to the discredited 
Botany Worsted 
Mills
 analysis.ﬂ
 But [the employer]™s argument misses the mark, because 
here, in 
Specialty Healthcare II
, the Board did not assume that the 
CNA
-only unit was appropriate.  Instead, it applied the commun
i-ty-of
-int
erest test from 
American Cyanamid
 to find that there 
were substantial factors establishing that the CNAs shared a 

community of interest and therefore constituted an appropriate 
unit
Šaside from the fact that the union had organized it.  Indeed, 
nowhere in i
ts briefs, nor before the Board, did [the employer] 
dispute that the CNAs shared a community of interest.  Therefore, 
the Board™s approach in 
Specialty Healthcare II
 did not violate 
section 9(c)(5).
 Nor does the overwhelming
-community
-of
-interest test vi
o-
late section 9(c)(5).  In this regard, we find persuasive the District 
of Columbia Circuit™s analysis in 
Blue Man,
 which 
Specialty 
Healthcare II
 relied upon and quoted as holding that ﬁ ‚[a]s long 
as the Board applies the overwhelming community of interest 
standard 
only after
 the proposed unit has been shown to be 
prima 
facie
 appropriate, the Board does not run afoul of the statutory i
n-
junction that the extent of the union™s organization not be given 

controlling weight.™
 ﬂ  Specialty Healthcare II,
 357 NLRB 
No. 
83, 2011 WL 3916077 at *20 n. 25 (quoting 
Blue Man,
 529 F.3d 
at 423) (emphasis added).
 Here, in 
Specialty Healthcare II,
 the Board followed the 
Blue 
Man
 approach, conducting its community
-of
-interest inquiry b
e-fore requiring [the employer] to show that
 the other employees 
shared an overwhelming community of interest with the CNAs.  It 
would appear, then, that 
Specialty Healthcare II
 does not violate 
section 9(c)(5) of the Act.
 Kindred Nursing Centers East, LLC v. NLRB
, 727 F.3d 552, 563
Œ565 
(6th Cir. 20
13). 
 The dissent regards with suspic
ion the approval of any 
unit requested by a petitioner, discerning therein a der
e-liction of the Board™s imagined duty to find fault with 
any grouping that a petitioner might choose, simply b
e-cause the petitioner chose it.  I take a different view.  The 
com
mands of the Act in this area are short and simple.  
While they are general, and meant to be elaborated, the 

Board ought to be able to do that in a manner simple 

enough to permit a reasonably intelligent lay person to 
identify a grouping of workers that ma
kes sense for co
l-lective bargaining.  I believe 
Specialty Healthcare
 does 
that by clearing away needlessly confusing variations in 
the standard for answering a common question, and se
t-tling on a formulation that is relatively easy to unde
r-stand and apply. 
 If the result is that parties are better 
able to predict which potential units will be found appr
o-priate, and consequently more petitioned
-for units are 
approved, we should view that not as suspicious, but as a 
success.
  MEMBER
 MISCIMARRA
, dissenting
. My 
colleagues find that a petitioned
-for bargaining 
unit limited to department
-store salespeople who sell 
cosmetics and fragrances, and excluding all other sale
s-people in a Macy™s full
-service department store, const
i-tutes an ﬁappropriateﬂ bargaining unit.
1  I dissent b
e-cause, in my view, the facts establish that such a bargai
n-ing unit is not appropriate under any standard.  More 

generally, I believe this case illustrates the frailties ass
o-ciated with the 
Specialty Healthcare
2 standard regarding 
what constitut
es an appropriate bargaining unit.  Accor
d-ingly, for the reasons expressed below, I would refrain 
from applying 
Specialty Healthcare
 in this or any other 
case.   
 Unlike the majority, I believe the smallest ﬁappropr
i-ateﬂ unit here consists of all salespeop
le in the Emplo
y-er™s Saugus, Massachusetts department store.
  In my 
view, finding a combined cosmetics and fragrances unit 
excluding all other salespeople (a ﬁC&F unitﬂ) to be an 

appropriate unit has a triple infirmity:  (a) such a unit 

disregards wide
-ran
ging 
similarities
 that exist among 
sales employees generally throughout the store; (b) the 

unit focuses on distinctions between C&F unit emplo
y-ees and other salespeople while disregarding the same 

types of distinctions that exist 
between
 sales employees 
who work 
within
 the C&F unit; and (c) the unit would be 
irreconcilable with the structure of the work setting 

where all salespeople are employed and would give rise 
to unstable bargaining relationships.
  In my opinion, the 
1 NLRA Sec. 9(a), 29 U.S.C. § 159(a).
 2 357 NLRB 
934
 (2011), enfd. sub nom. 
Kindred Nursing Centers 
East, LLC v. NLRB
, 727 F.3d 552 (6th Cir. 2013).
                                                                                                                                  MACY
™S, INC
.  33 outcome here departs from the Board
™s long
-held retail 
industry standards that ostensibly were left undisturbed 
by 
Specialty Healthcare
.  More generally, as demonstra
t-ed by the majority™s application of 
Specialty Healthcare
 in the instant case, I believe 
Specialty Healthcare
 affords 
too 
much deference to the petitioned
-for unit in derog
a-tion of the mandatory role that Congress requires the 

Board to play ﬁin each caseﬂ when making bargaining
-unit determinations
.   FACTS
 The Employer™s full
-service, two
-story department 
store in Saugus, Mas
sachusetts, is an extremely complex 
operation.
  While broadly sharing many common wor
k-ing conditions throughout the store, there are also many 

differences between and among salespeople in many 
different departments, 
including substantial differences 
betwee
n and among salespeople in the C&F unit
.  The 
differences are driven by the wide variety of products, 
customers, and types of information needed to address 

customer needs and questions. 
 In 2011, the Petitioner Union and the Board took the 
position that a 
bargaining unit consisting of 
all
 salespe
o-ple
 in the Saugus store was appropriate (there was a 2011 
election among these employees, and the Union lost).
3 There are 11 sales departments in the Saugus store, 
collectively overseen by 7 sales managers who repo
rt to 
a single store manager.
  The 11 sales departments consist 
of (1) juniors, (2) ready
-to-wear, (3)
 women™s shoes, (4) 
handbags, (5) furniture (also known as big ticket), (6) 

home (also referred to as housewares), (7) men™s clot
h-ing, (8) bridal, (9) fin
e jewelry, (10)
 fashion jewelry, and 
(11) cosmetics and fragrances.
  The store has a total of 
120 salespeople, of whom 41 work in the cosmetics and 

fragrances department.
4   A.
  Shared Working Conditions and Benefits 
 Common to 
all Salespeople 
 All 
salespeople at the store are subject to the same po
l-icies set forth in the same employee handbook, they pa
r-ticipate in the same benefit plans, they staff shifts that 
occur during the same time periods, they use the same 
employee entrance(s), they use the s
ame timeclock sy
s-
tem, they share the same breakroom(s), and they are su
b-ject to the same in
-store dispute resolution program.
 3 The Union represents sales employees at other Macy™s stores in 
Massachusetts.  At the Belmont store, the Union represents a bargai
n-
ing unit consisting of all salespersons, although there are no cosmetics 
employees at that store.  At the Braintree, Natick,
 and Peabody stores, 
the Union represents salespersons, except cosmetics sales employees 
are excluded from the units.
 4 Employees in the petitioned
-for unit are primarily known as ﬁbea
u-
ty advisors.ﬂ
 All selling employees, including sales managers, a
t-tend 
daily
 rallies typically conducted by Store Manager 
Danielle McKay, the pur
pose of which is to motivate 
employees and to inform them of the previous day™s 
sales totals, special events, and any other pertinent news.
   All salespersons throughout the store receive 
perfo
r-mance evaluations
 under the same storewide evaluation 
system, 
based on the same criteria (sales, customer fee
d-back, and teamwork).
  Each department utilizes the same 
ﬁsales scorecardﬂ to rate employees™ overall sales pe
r-
formance.
  These scorecards measure four criteria:
  the 
number of items sold per customer transact
ion, average 
sale amount per customer transaction, overall sales per 
hour, and the number of store credit cards opened.  The 

most heavily weighted criterion is actual sales (i.e., their 
ﬁsales scorecardﬂ performance).
5 Although non
-C&F salespeople do not r
egularly work 
in the cosmetics and fragrances department, and vice 
versa, McKay testified that there are ﬁopportunitiesﬂ for 

selling employees to ﬁhelp outﬂ in other departments.
  More generally, the record reveals that the Employer 
expects selling employe
es to assist all customers regar
d-less of the customer™s needs, even if the customer™s r
e-quest does not pertain to the particular employee™s a
s-
signed department.
6  McKay testified that there are occ
a-sions where C&F employees conduct inventory for non
-C&F de
partments.
7 During the past 2 years, the Employer has permanently 
transferred nine employees from other sales positions 
into
 C&F sales positions, and one C&
F employee (who 
worked in cosmetics) was promoted to a supervisory 

position in a different department.
 B.
  Similarities and Differences Between and Among 
C&F Employees
 As my colleagues note, the Employer maintains a 
cosmetics and fragrances ﬁdepartment,ﬂ b
ut the record 
also demonstrates that substantial dissimilarities in co
m-5 The Employer™s 2012 performance reviews reveal that 70
Œ80 pe
r-cent of an employee™s overall appraisal is based on their ﬁsales scor
e-card.ﬂ  Scorecard performance carries less weight (55 percent) for 
counter managers, who account for only 9 of the 140 selling em
plo
y-ees.
 6 McKay further testified that all selling departments, including the 
cosmetics and fragrances department, had rung up products from other 
departments.
  McKay explained, however, that the Employer™s policy 
provided that departments should ring up only their
 own products so 
that the Employer could properly track sales for commission purposes.
 7 For example, McKay explained that the Employer granted a beauty 
counter employee™s request to perform inventory in a noncosmetics 
area, and cosmetics beauty advisor Ma
ria Francisco testified that, du
r-ing the past year, a manager in the jewelry department asked that a few 
cosmetics employees assist with that department™s inventory.
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 34 pensation and working conditions exist among and b
e-tween these employees.
 (a) 
Physical Locations
.  For starters, the
 C&F sale
s-
people work in the same store, but they are separated into 

two different areas located on two different floors.
  Cos-metics and women™s fragrances
 are located on the first 
floor.
  Men™s
 fragrances
 are located on the second floor.
   (b) 
Layout/Organization.
 The first floor 
cosmetics
 area 
is divided into 
eight counte
rs, each of which is 
dedicated 
to selling products from a specific vendor
.  Cosmetics 
ﬁbeauty advisorsﬂ work at specific counters and typically 

only sell products associated with their assigned vendor.
  Fragrances ﬁbeauty advisorsﬂ sell all products, regar
dless 
of vendor.
  Seven of the cosmetics counters and the two 
fragrance areas (women™s and men™s fragrances, respe
c-tively) also have ﬁcounter managersﬂ who, in addition to 
selling, coach beauty advisors on service and selling 
techniques.
  The Employer util
izes seven ﬁon
-callﬂ e
m-ployees who are assigned as needed to 
any of the cosme
t-ics counters or fragrance areas.
   (c) 
Proximity to Different Salespeople/Departments
.  The first
-floor cosmetics and women™s fragrances area is 
surrounded by 
several other depar
tments
:  women™s and 
juniors™ clothing, fine jewelry, and fine watches.
  The 
second
-floor men™s fragrances area is surrounded by the 
men™s clothing department
.   (d) 
Complex On
-Site ﬁVendorﬂ Relationships and 
Training
.  Cosmetics ﬁbeauty advisorsﬂ have fre
quent 
contact with two types of ﬁvendorﬂ representatives:
  ven-dor account executives (who are employed by vendors) 

and vendor account coordinators (who are employed by 
the Employer).
  These vendor representatives provide in
-store and offsite training for b
eauty advisors assigned to 
their brands.
  Training sessions cover product knowledge 
and selling techniques, and may deal with topics such as 

skin tones, skin types, use of color, and for fragrances, 
ingredients, scents, and notes.  Because each cosmetics 
ﬁbeauty advisorﬂ typically sells only one vendor™s pro
d-ucts, the advisor has significant interaction with that 

vendor™s representatives while other cosmetics ﬁbeauty 
advisorsﬂ have significant interaction with others, crea
t-ing further differences in working
 conditions within the 
C&F unit. 
   (e) 
Hiring
.  Significantly, vendor account coordinators 
and executives participate in hiring 
cosmetics
 beauty 
advisors.
  They typically interview job candidates along 
with the Employer.
  The Employer and these vendor re
p-resentatives then consult with each other to ensure that 
mutually acceptable applicants are hired.
  There are also 
vendor representatives associated with 
fragrances
, but 
the record suggests they do not visit the store as consis
t-ently as cosmetics vendor re
presentatives.
  Unlike the 
hiring process applicable to ﬁcosmeticsﬂ beauty advisors, 
vendor representatives do 
not participate in the hiring of 
ﬁfragrancesﬂ beauty advisors or on
-call employees.
  For 
all beauty advisor applicants, however, prior experience
 in selling relevant products is desirable, but not required.
   (f) 
Attire
.  Several of the cosmetics vendors provide 
distinctive 
uniforms
 for their beauty advisors.
  All other 
beauty advisors adhere to the Employer™s storewide 

ﬁbasic blackﬂ uniform policy
.   (g) 
Compensation
.  Beauty advisors receive an hourly 
wage, plus a 3 percent commission on all sales.
  ﬁCo
s-
meticsﬂ beauty advisors (but not ﬁfragrancesﬂ beauty 
advisors) receive a 2 percent commission when they sell 
cosmetics outside of their assigned p
roduct line, which 
happens on occasion.  ﬁCounter managersﬂ also receive 
an hourly wage, a 3
 percent commission on their own 
sales, and a .5 percent commission on all sales made at 
their counter.  ﬁOn
-callﬂ employees receive a 2 percent 
commission regardle
ss of what they sell.
  The Employer 
negotiates with vendors to determine the exact mech
a-nism by which beauty advisors receive commissions.
  The record does not reveal specific information about the 

details of these arrangements, save that vendors generally
 pay these commissions.
    (h) 
Importance of Customer Relationships
.  Cosmetics 
beauty advisors maintain lists of their regular customers, 
which they use to track customer purchases and to call 
customers to book appointments for makeovers, invite 
them to t
ry new products, or notify them of special pr
o-motions or events.
  Fragrances beauty advisors also 
maintain customer lists, which they utilize to invite cu
s-
tomers to new fragrance launches.
   C.  Comparable Similarities and Distinctions
 Among Non
-C&F Sales 
Employees 
 The remaining selling employees work in ten other d
e-partments:  women™s shoes, handbags, women™s clot
h-ing, men™s clothing and shoes, juniors, fine jewelry, fas
h-ion jewelry, home, furniture, and bridal.
  The record r
e-veals that these other sales 
employees (non
-C&F sale
s-
people) have responsibilities, working conditions, hiring 
procedures, and compensation arrangements that are 
comparable and dissimilar in varying degrees, in line 
with the similarities and distinctions that exist among 
C&F sales emp
loyees.
    (a) 
Physical location
.  The non
-C&F salespeople are 
located on the first or second floor of the Saugus store.
 (b) 
Layout/Organization. 
The 10 non
-C&F depar
t-ments feature products made by a variety of vendors or 
manufacturers, including both ﬁvendor specificﬂ and 
ﬁMacy™s private brandﬂ products such as ﬁLevi™s; INC.; 
  MACY
™S, INC
.  35 Buffalo; Polo; LaCoste; Guess shoes; [and] North Bay 
shoes.ﬂ
8  As noted above, the salespeople
 are managed 
by at least six managers who, like the C&F department 
manager, report to the single store manager; and also like 
the C&F department manager, it appears that at least two 

of the six other managers oversee more than one fun
c-tional area.
9   (c) 
Proximity to Other Salespeople/Departments
.  Like 
the C&F salespeople, the non
-C&F sales employees 
work in designated locations on the first and second 
floors.
  As one would expect in any full
-service depar
t-ment store, the different sales areas are adjacent
 to one 
another.
  The record reveals that four or five of the non
-C&F product areas are physically adjacent either to the 
first floor cosmetics and women™s fragrances area or the 
second floor men™s fragrances area.
 (d) 
Complex On
-Site ﬁVendorﬂ Relationship
s and 
Training
.  As the Regional Director found, ﬁlike cosme
t-ics employees,ﬂ selling employees in other departments 
(referred to as specialists) are also assigned to sell a sp
e-cific vendor™s products, which requires specialized fami
l-iarity with that vendor
™s product lines.
  These specialists 
sell Guess shoes and men™s clothing, North Bay shoes, 

and Polo men™s clothing.
  Levi™s, Lacoste, Buffalo, I
NC, the North Face, Lenox, and Hilfiger also have specialists 

at the Saugus store.
  As the Regional Director fur
ther 
found, ﬁlike their colleagues in Cosmetics/Fragrances,ﬂ 
selling employees in other departments also have contact 
with vendor representatives.
  These representatives 
mon
itor stock and conduct onsite and offsite training for 
both specialists and nonspec
ialist employees who sell 
their products.
  Selling employees also receive training 
through product information sheets and conversations 
with management.
  District Human Resources Director 
Gina DiCarlo testified that the Employer and its many 
vendors organi
ze this training for ﬁvirtually . . . every 
category of associates within our organization.ﬂ
  De-partments also hold special seminars during the year 
concerning product knowledge, selling techniques, and 
other related topics.
10 8 Employer Macy™s, Inc.™s Brief on Review, at 3 (citing Hearing 
Transcript at 104
Œ109).
 9 A single manager is responsible for the juniors and fine jewelry 
salespeople, and a single manager is responsible for women™s shoes and 
handbags salespeople.
 10 DiCarlo testified that the Employer and its vendors, during the 
first 10 months of 2012, held 4
7 of these training seminars.
  And, much 
like cosmetics beauty advisors are trained on skin types and fragrance 
scents, selling employees who deal with dresses are trained on silho
u-
ette, fabrics, and fit; selling employees in shoes are trained on fit, type
, fabric, and color; and fine jewelry employees are trained on clarity, cut, 
color, and weight of gemstones.
  McKay testified that the Employer 
regularly utilizes a storewide coaching program (My Product Activ
i-(e) 
Hiring
.  Like cosmetics v
endors, multiple non
-C&F 
vendors are involved in hiring the sales specialists a
s-
signed to their particular products.
  Store Manager 
McKay testified that the Employer and these vendors 
jointly interview applicants to ensure that they hire the 

best specialis
ts.
  Again, prior experience in selling a gi
v-en department™s products is desirable, but not required.
    (f) 
Attire
.  As noted above, the Employer maintains a 
storewide ﬁbasic blackﬂ uniform policy, and there were 
no other required uniforms for C&F or non
-C&F e
m-ployees, with the exception of some (but not all) cosme
t-ics salespeople who were required, by certain vendors, to 
wear a vendor
-specific uniform. 
 (g) 
Compensation
.  Selling employees outside the 
cosmetics and fragrances department also receive sales
-based incentives.
  Selling employees in fine jewelry, 
men™s clothing and shoes, furniture, and bridal receive 

commissions.
  Specialists selling products for Levi™s, 
Guess, Buffalo, and Polo receive bonuses from their a
s-
signed vendors.
  The record does not
 reveal the precise 
details of these arrangements.
   (h) 
Importance of Customer Relationships
.  Non
-C&F 
salespeople also maintained customer lists.
  McKay test
i-fied that the Employer has developed a program called 
ﬁMy Clientﬂ to facilitate such lists becau
se they have 
ﬁbecome much more of a focus to the company.ﬂ
  Selling 
employees in fine jewelry, men™s clothing, big ticket,
11
 and bridal have already utilized these lists to invite cu
s-tomers to special events.
12 Analysis
 The starting point for evaluating 
the Board™s role in 
bargaining
-unit determinations is the Act itself.  Here, 
three points are clear from the statute and its legislative 

history.
   First, Section 9(a) provides that employees have a right 
to representation by a labor organization ﬁdesignat
ed or 
selected for the purposes of collective bargaining by the 
majority of the employees 
in a unit appropriate for such 
purposes
.ﬂ13 Thus, questions about unit appropriateness 
ties) to ensure that all selling employees mai
ntain the highest level of 
product knowledge and sales techniques.
 11 The record reveals that big ticket items are sold in the furniture 
department.
  12 My colleagues state that the Employer has no ﬁimminent plan to 
use client lists in the remaining primar
y sales departments,ﬂ but 
McKay™s testimony suggests otherwise.  McKay testified that it was 
important to have client lists ﬁ
throughout
 the storeﬂ (emphasis added). 
 13 29 U.S.C. § 159(a) (emphasis added).  The Supreme Court has i
n-
dicated that Section 9(a)
 ﬁsuggests that employees may seek to organize 
‚a unit™ that is ‚appropriate™
Šnot necessarily 
the
 single most appropr
i-ate unit.ﬂ  
American Hospital Assn. v. NLRB
, 499 U.S. 606, 610 (1991) 
(emphasis in original; citations omitted).  See also 
Serramonte Olds
mo-
                                                                                                                                DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 36 are to be resolved by reference to the ﬁpurposesﬂ of re
p-resentation, should a u
nit majority so choose
Šnamely, 
ﬁcollective bargaining.ﬂ    
 Second, Congress contemplated that whenever unit 
appropriateness is questioned, the Board would conduct a 

meaningful evaluation.
  Section 9(b) states: ﬁThe Board 
shall decide 
in each case
 whether,
 in order to 
assure to 
employees the fullest freedom
 in exercising the rights 
guaranteed by this Act, the unit appropriate for the pu
r-poses of collective bargaining shall be the employer unit, 
craft unit, plant unit, or subdivision thereof.ﬂ
14  Referring 
to the ﬁnatural readingﬂ of the phrase ﬁin each case,ﬂ the 
Supreme Court has stated that
  whenever there is a disagreement about the appropr
i-ateness of a unit, 
the Board shall resolve the dispute
.  Under this reading, the words ﬁin each caseﬂ are sy
n-onymous
 with ﬁwhenever necessaryﬂ or ﬁin any case in 
which there is a dispute.ﬂ Congress chose not to enact a 

general rule that would require plant unions, craft u
n-ions, or industry
-wide unions for every employer in 
every line of commerce, but also chose not to l
eave the 
decision up to employees or employers alone.  Instead, 
the decision ﬁin each caseﬂ in which a dispute arises is 
to be made by the Board
.15  Third, the language in Section 9(b) resulted from i
n-tentional legislative choices made by Congress over tim
e. 
Regarding unit determinations, earliest versions of the 

Wagner Act legislation, introduced in 1934, did not co
n-tain the phrase ﬁin each case,ﬂ nor did they state that the 
Board must ﬁassure to employees the fullest freedom in 
exercising the rights guara
nteed by this Act.ﬂ  The initial 
wording simply stated: ﬁThe Board shall determine 
whether eligibility to participate in elections shall be d
e-termined on the basis of the employer unit, craft unit, 
plant unit, or other appropriate grouping.ﬂ
16   When 
reintroduced in 1935, the legislation added a 
statement that unit determinations were ﬁto effectuate the 

policies of this Act.ﬂ
17  When reported out of the Senate 
bile, Inc. v. NLRB
, 86 F.3d 227, 236 (D.C. Cir. 1996) (the NLRB ﬁneed 
only select an appropriate unit, not the most appropriate unitﬂ).
 14 29 U.S.C. § 159(b) (emphasis added).
 15 American Hospital Assn. v. NLRB
, 499 U.S. at 611 (emphasis 
added).  See als
o id. at 614 (Section 9(b) requires ﬁthat the Board d
e-cide the appropriate unit in every case in which there is a disputeﬂ).  
 16 See, e.g., S. 2926, 73d Cong. § 207 (1934), reprinted in 1 NLRB, 
Legislative History of the National Labor Relations Act, 1935
 (herei
n-
after ﬁNLRA Hist.ﬂ) 11 (1949).  See also S. 2926, 73d Cong. § 10(a) 
(1934), reprinted in 1 NLRA Hist. 1095 (ﬁThe Board shall decide 
whether eligibility to participate in a choice of representatives shall be 
determined on the basis of employer unit,
 craft unit, plant unit, or other 
appropriate unit.ﬂ).
 17 See S. 1958, 74th Cong. § 9(b) (1935), reprinted in 1 NLRA Hist. 
1300 (ﬁThe Board shall decide whether, in order to effectuate the pol
i-Labor Committee, the legislation stated that the Board 
ﬁshall decide 
in each case
ﬂ the approp
riateness of the 
unit.
18  Regarding this language, a House report stated:
  Section 9(b) provides that the Board shall determine 

whether, in order to effectuate the policy of the bill .
 . . , the unit appropriate for the purposes of collective ba
r-gaining sh
all be the craft unit, plant unit, employer unit, 
or other unit.  
This matter is obviously one for determ
i-nation in each individual case
, and the only possible 
workable arrangement is 
to authorize the impartial 
governmental agency, the Board, to make that 
determ
i-nation
.19  Section 9(b) in the final enacted version of the Wagner Act 
stated that the Board™s unit determinations ﬁin each caseﬂ 
were ﬁto insure to employees 
the full benefit
 of their right to 
self
-organization, and to collective bargaining, and ot
her-wise to effectuate the policies of this Act.ﬂ
20   In 1947, as part of the Labor Management Relations 
Act,
21 Congress devoted more attention to the Board™s 
unit determinations.  The LMRA amended Section 7 so 
that, in addition to protecting the right of e
mployees to 
engage in protected activities, the Act protected ﬁthe 
cies of this Act, the unit appropriate for the purposes of coll
ective ba
r-gaining shall be the employer unit, craft unit, plant unit, or other unit.ﬂ).
 18 See S. 1958, 74th Cong. § 9(b) (1935), reprinted in 2 NLRA Hist. 
2291 (emphasis added).  The full provision stated: ﬁThe Board shall 
decide in each case whether, in 
order to effectuate the policies of this 
Act, the unit appropriate for the purposes of collective bargaining shall 
be the employer unit, craft unit, plant unit, or other unit.ﬂ  Id.  See also 
H.R. 7937, 74th Cong. § 9(b), reprinted in 2 NLRA Hist. 2850 (sa
me); 
H.R. 7978, 74th Cong. § 9(b), reprinted in 2 NLRA Hist. 2862 (same).  
 The Senate report accompanying S. 1958 explained: ﬁObviously, there 

can be no choice of representatives and no bargaining unless units for 
such purposes are first determined. And 
employees themselves cannot 
choose these units
, because the units must be determined before it can 
be known what employees are eligible to participate in a choice of any 
kind.ﬂ  S. Rep. 74
Œ573, at 14 (1935), reprinted in 2 NLRA Hist. 2313 
(emphasis added). 
 The language remained unchanged when adopted by 
the Senate.  See S. 1958, 74th Cong. § 9(b) (1935), reprinted in 2 
NLRA Hist. 2891 (version of S. 1958 passed by the Senate and referred 
to the House Committee of Labor).  The same language was contained 
in 
H.R. 7978, 74th Cong. § 9(b) (1935), reprinted in 2 NLRA Hist. 
2903 (version of Wagner Act legislation reported by the House Co
m-mittee on Education and Labor).
 19 H.R. Rep. 74
Œ969, at 20 (1935), reprinted in 2 NLRA Hist. 2930 
(emphasis added).
 20 S. 1958, 
74th Cong. § 9(b) (1935), reprinted in 2 NLRA Hist. 
3039 (emphasis added) (Senate
-passed bill reported by the House 
Committee on Education and Labor).  The same language was co
n-
tained in the version adopted by the House, see S. 1958, 74th Cong. § 
9(b) (193
5), reprinted in 2 NLRA Hist. 3244, in the version adopted by 
the Conference Committee, see H.R. Rep. 74
Œ1371, at 2, reprinted in 2 
NLRA Hist. 3253
Œ3254, and in the version that was enacted.  See 49 
Stat. 449, S. 1958, 74th Cong. § 9(b) (1935), reprinted i
n 2 NLRA Hist. 
3274.
 21 Labor Management Relations Act (Taft
-Hartley Act or LMRA), 
61 Stat. 136 (1947), 29 U.S.C. §§ 141 
et seq
.                                                                                                                                                               MACY
™S, INC
.  37 right to 
refrain from
 any or all of such activities.ﬂ
22 The 
LMRA added Section 9(c)(5) to the Act, which states: 
ﬁIn determining whether a unit is appropriate .
 . . the e
x-tent to which the 
employees have organized shall not be 
controlling
.ﬂ23 A House report
Šthough recognizing the 
Board had ﬁwide discretion in setting up bargaining 

unitsﬂ
Šexplained that this language
  strikes at a practice of the Board by which it has set up 
as units appropri
ate for bargaining whatever group or 
groups the petitioning union has organized at the time. 

Sometimes, but not always, the Board pretends to find 
reasons other than the extent to which the employees 
have organized as ground for holding such units to be 
appropriate.
 . . . While the Board may take into consi
d-eration the extent to which employees have organized, 
this evidence should have little weight, and .
 . . is not to 
be controlling.
24  Finally, the LMRA also amended Section 9(b) to state
Šas 
it presently 
does
Šthat the Board shall make bargaining
-unit 
decisions ﬁin each caseﬂ in ﬁorder to assure to employees 
the 
fullest freedom
 in exercising the rights guaranteed by 
[the] Act.ﬂ
25  This legislative history demonstrates that Congress i
n-tended that the Board™s
 review of unit appropriateness 
would 
not be perfunctory.  In the language quoted above, 
Section 9(b) mandates that the Board determine what 
constitutes an appropriate unit ﬁin each case,ﬂ with the 
additional mandate that the Board only
 approve a unit 
configuration that ﬁassuresﬂ employees their ﬁfullest 
freedomﬂ in exercising protected rights.  Although more 
than one ﬁappropriateﬂ unit might exist, the statutory 
language plainly requires that the Board ﬁin each caseﬂ 

consider multiple potential configu
rations
Ši.e., a poss
i-ble ﬁemployer unit,ﬂ ﬁcraft unit,ﬂ ﬁplant unitﬂ or ﬁsubd
i-vision thereof.ﬂ  
 22 NLRA Sec. 7, 29 U.S.C. § 157 (emphasis added).  See also H.R. 
Rep. 80
Œ245, at 27 (1947), reprinted in 1 NLRB, Legislative History of 
the Labor Management Relations Act, 1947 (hereinafter LMRA Hist.) 
318 (1948) (ﬁA committee amendment assures that when the 
law states 
that employees are to have the rights guaranteed in section 7, the Board 
will be prevented from compelling employees to exercise such rights 
against their will .
 . . . In other words, when Congress grants to e
m-ployees the right to engage in spec
ified activities, it also means to grant 
them the right to refrain from engaging therein if they do not wish to do 

so.ﬂ)
.  23 29 U.S.C. § 159(c)(5).
 24 H.R. Rep. 80
Œ245, at 37 (1947), reprinted in 1 LMRA Hist. 328 
(emphasis added), citing 
Matter of New Eng
land Spun Silk Co.
, 11 
NLRB 852 (1939); 
Matter of Botany Worsted Mills
, 27 NLRB 687 
(1940).
 25 29 U.S.C. § 159(b) (emphasis added).  See, e.g., S. 1126, 80th 
Cong. § 9(b), reprinted in 1 LMRA Hist. 117; H.R. 3020, 80th Cong. § 
9(b), reprinted in 1 LMRA Hist. 244
Œ245.
 It is also well established that the Board may not cert
i-fy petitioned
-for units that are ﬁarbitraryﬂ or ﬁirratio
n-alﬂ
Šfor example,
 where integration and similar
ities b
e-tween two employee groups ﬁare such that neither group 
can be said to have any separate community of interest 

justifying a separate bargaining unit.ﬂ
26  However, it a
p-pears clear that Congress did 
not intend that the pet
i-tioned
-for unit would be co
ntrolling in all but a few e
x-traordinary circumstances when contrary evidence is 
overwhelming, nor did Congress anticipate that every 
petitioned
-for unit would be accepted unless it is ﬁarb
i-traryﬂ or ﬁirrational.ﬂ  Congress placed a much higher 

burden on t
he Board ﬁin each case,ﬂ which was to dete
r-mine whether and which unit configuration(s) satisfy the 

requirement of assuring employees their ﬁfullest fre
e-domﬂ in exercising protected rights.  
 A.
  The C&F Salespeople 
are 
not Sufficiently Distinct 
from Non
-C&F Sales Employees 
 to be an Appropriate Unit 
 The record uniformly establishes two things that, in 
my view, preclude an ﬁappropriateﬂ unit determination 
other than one consisting of all salespeople storewide.
  First, the evidence shows that salespeople ac
ross all d
e-partments have multiple important interests in common 
(including the Employer™s rules and policies as reflected 
in the employee handbook, the same evaluation system, 
the same or similar compensation arrangements, partic
i-pation in the same daily 
rallies regarding storewide sales 
issues, and
Šmost important
Šthe overriding responsibi
l-ity to sell assigned products 
and create an environment 
encouraging customers to purchase products throughout 

the store).
  Second, to the extent there are dissimilaritie
s 
between the working conditions of sales employees in a 
combined cosmetics and fragrances group and those of 

sales employees outside cosmetics and fragrances, 
these 
same dissimilarities exist between and among the sale
s-people within the combined cosmetics
/fragrances group
.  In short, as the Board has held in numerous other retail 
cases (see part B below), the record demonstrates here 
that a unit other than all salespeople storewide is not 

ﬁappropriateﬂ for purposes of the Act.
   A bargaining
-unit analysis 
in any retail setting must r
e-late to the nature of the business.
  In 
Allied Stores of New 
York, Inc.
,27 the Board recognized the importance of a 
retail employer™s overriding business objective
Š26 Trident Seafoods, Inc. v. NLRB
, 101 F.3d 111, 
120 (D.C. Cir. 
1996).
  See genera
lly 
Kindred Nursing Centers East, LLC v. NLRB
, 727 
F.3d 552, 558
Œ559 (6th Cir. 2013); 
Mitchellace, Inc. v. NLRB
., 90 F.3d 
1150, 1157 (6th Cir. 1996); 
Bry
ŒFern Care Ctr., Inc. v. NLRB
, 21 F.3d 
706, 709 (6th Cir. 1994); 
NLRB. v. Hardy
-Herpolsheimer
, 453 F.2d
 877, 878 (6th Cir. 1972).
 27 150 NLRB 799 (1965).
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 38 selling
Šwhen evaluating what constitutes an ﬁappropr
i-ateﬂ barga
ining unit in a retail setting.
  The Board stated: 
ﬁWe perceive a great difference between a retail store, 
like the Employer, that employs salespeople to serve the 
public and one where the public serves itself without the 

aid of sales personnel.ﬂ
28 The Boa
rd rejected the e
m-plo
yer™s argument for a combined unit of selling and 
nonse
lling employees and reasoned:
  The Employer™s argument .
 . . minimizes the signif
i-cance of the Employer™s main venture
Što sell
Šand 
the salespeople whose ability to sell plays a 
large part 
in the success of its business. Certainly the obvious job 
qualifications of the competent salesperson
Špleasing 
personality, poise, self
-confidence, ease in dealing with 
strangers, imagination, ability to speak well, and to pe
r-suade
Šare not deman
ded of nonselling personnel. The 
latter™s work is largely manual in bringing merchandise 
in and out of the store, does not involve meeting the 
public, knowing desirable features and construction of 
merchandise, and showing initiative in marketing a 
product
.  Failure to appreciate the difference between a 
salesperson™s job and that of other store employees is to 
disregard the obvious.
29
  Allied Stores
 was decided more than 50 years ago, 
which was long before bricks
-and
-mortar retail stores 
faced anything resembling modern
-day competitive pre
s-sures resulting from Internet sales, global price compet
i-tion, and smartphone price
-matching.  In the present da
y, 
these competitive challenges confront retail employers 
and their sales employees alike, and these challenges 
constitute an overriding common concern that should 
render inappropriate any bargaining unit consisting of 
less than a storewide selling unit, e
specially where the 
record does not contain compelling evidence of distin
c-tions unique to a particular subset of retail store sale
s-
people.
30 The specific facts here reveal that all selling emplo
y-ees share significant common interests and working co
n-ditions
.  If the following matters involved differences, 
there is no doubt that they would be emphasized and di
s-cussed prominently in any discussion of the ﬁappropr
i-ateﬂ unit (i.e., as evidence that a discrete subset of e
m-28 Id. at 804.
 29 Id. (emphasis added).
 30 The instant case does not present any issue regarding the appropr
i-ateness of a single
-store retail salesperson unit in comparison to a mu
l-tistore, regional or nat
ionwide salesperson units, and I do not express 
any view regarding issues that may be relevant in these other contexts.  
Likewise, because I would find that the petitioned
-for unit is not appr
o-
priate, I do not reach the Employer™s alternative argument rega
rding the 
appropriateness of a unit consisting of all selling and nonselling e
m-ployees.
 See, e.g., 
Sears, Roebuck & Co.
, 184 NLRB 343, 346 (1970).
  ployees, rather than a storewide unit, sh
ould be deemed 
appropriate).
  The significance of these factors is not 
diminished merely because they undermine rather than 
support the petitioned
-for unit:
   Within and outside the C&F area, some salespe
o-
ple participated in a hiring process that involved 
outside vendors, and other salespeople were hired 
without input from outside vendors.
  All salespeople across the store
Šwithin and ou
t-side the C&F area
Šare covered by the same pol
i-cies expressed in the same employee handbook.
  All salespeople storewide partic
ipate in the same 
benefits plans that are administered by the same 
human resources representatives and plan admini
s-trators. 
  All salespeople storewide receive the same types 
of performance evaluations, based on the same cr
i-teria, and the same ﬁsales scorec
ardﬂ is used for 
rating purposes.
31
  All salespeople storewide are subject to the same 
in-store dispute resolution procedure.
  All salespeople share other important matters a
s-sociated with their day
-to-day existence at work, 
including the time periods they w
ork, the 
timeclock system, the breakroom(s), and particip
a-tion in the same ﬁdailyﬂ rallies regarding sales
-related totals and special events.
  The nature of the employer™s business leaves no doubt 
why all salespeople storewide have so many of these 
things 
in common:  these shared working conditions are 
consistent with the Employer™s singular focus, which is 
to ensure that all salespeople
Šworking separately and in 
coordination 
with 
one another
Šcan maximize sales 
across the store.
  To the extent there are dis
tinctions b
e-tween a combined C&F salespeople unit and the non
-C&F salespeople who work at the same store, (i)
 such 
distinctions also exist between and among the C&F 
salespeople, and (ii)
 any distinctions pale in comparison 
to the interests that all salespe
ople storewide have in 
common.
   As noted previously, C&F and non
-C&F selling e
m-ployees perform the same basic job function of selling 
31 This weakens the Petitioner™s request to represent just C&F e
m-ployees.
  See 
Wheeling Island Gaming
, 355 NLRB 637, 642 (2010) 
(poker dealers not distinguishable from other table game dealers where 
they were ﬁevaluated using the same performance appraisalﬂ); 
TDK 
Ferrites Corp.
, 342 NLRB 1006, 1009 (2004) (petitioned
-for unit ina
p-
propriate where the emplo
yer evaluated the performance of included 
and excluded employees ﬁbased on the same factorsﬂ).
                                                                                                     MACY
™S, INC
.  39 merchandise to customers, without a requirement that the 
salespeople have specific selling experience before wor
k-ing for 
the Employer.
  Within and outside the C&F 
group, many salespeople are assigned to sell particular 

vendor brands, and other salespeople sell multiple vendor 

brands.
  Salespeople across the store must have specia
l-ized, technical knowledge about the products 
they sell.
   Regarding compensation, the record reveals that C&F 
salespeople have a variety of commission arrangements, 
salespeople in at least 4 of the remaining 10 departments 
(fine jewelry, men™s clothing and shoes, furniture, and 

bridal) also receive c
ommissions, and sales
-related b
o-nuses are provided to non
-C&F salespeople employed to 
sell four major brands (Levi™s, Guess, Buffalo, and P
o-lo).
  Although C&F and non
-C&F salespeople do not all 
receive the same commission rates, the Board has held 

that dif
ferences in commissions and related pay ince
n-tives are insufficient to render inappropriate a bargaining 

unit that is otherwise appropriate.
32  The important ove
r-riding factor here is that salespeople across the store
Šnot just C&F salespeople
Šreceive sales
-based incentive 
pay that significantly supplements their base wages.
33 The record further reveals that salespeople within and 
outside the C&F department participate in training and 
other storewide programs designed to maximize sales, 
and have significant 
interaction with the many vendors 
that sell products in the store.
  This shared emphasis on 
training reinforces the appropriateness of a unit of all 
salespersons storewide rather than the petitioned
-for su
b-set of salespersons.
  See 
Boeing Co.
, 337 NLRB 152
, 153 
(2001) (petitioned
-for unit deemed inappropriate where, 
among other things, included and excluded employees 
shared ﬁsimilarity in trainingﬂ and attended the same 
employer
-provided classes).
  There is also evidence of 
integration and interaction among
 salespeople within and 
outside the C&F group.
  Most important, salespeople 
across the store develop customer relationships and 
maintain customer lists
Šundoubtedly invo
lving many of 
the same customers
Što maximize sales.  
 The facts also reveal that the Union and the Board
Šat 
this same store
Šhave deemed a storewide salesperson 
unit appropriate.  In 
Allied Stores of New York, Inc.
,34 the 
32 See, e.g., 
Wheeling Island Gaming
, 355 NLRB at 642 (ﬁfact that 
poker dealers keep individual tips and the other table games dealers 
share tips appear to be a 
minor differenceﬂ); 
Hotel Services Group
, 328 
NLRB 116, 117 (1999) (petitioned
-for unit of salon™s massage ther
a-pists did not possess a separate community of interest because, among 
other things, they had ﬁsimilarﬂ compensation as other salon employees 
des
pite differences in commission and gratuity rates).
 33 See 
Coca
-Cola Bottling Co.
, 229 NLRB 553, 554
Œ555 (1977) 
(unit limited to certain salesmen deemed inappropriate where all sale
s-men were paid on ﬁa salary
-plus
-commission basisﬂ).
 34 150 NLRB at 804.
 Board supported its unit determination in part by evalua
t-ing the ﬁpattern of organizingﬂ 
in the retail industry.
  The 
Petitioner Union in the instant case itself previously a
t-tempted (unsuccessfully) to organize a storewide sale
s-
person unit that the Board deemed appropriate, and the 
same Union represents employees in other storewide or 
multide
partment salesperson units.
  This pattern, though 
not controlling, ﬁdemonstrates the understandingﬂ of the 
Union and the Employer that ﬁsingular differencesﬂ have 
not been relied upon in the past in favor of a unit limited 
to a narrow subset of selling emp
loyees who share broad 
commonalities with sales colleagues storewide. 
 In the instant case, the record compels a conclusion 
that the petitioned
-for subset of C&F salespeople is ina
p-propriate because the unit would arbitrarily include some 

salespeople and e
xclude others, when the included and 
excluded are all engaged in selling merchandise to the 
same customers in a full
-service department store.
  This 
conclusion is reinforced by the fact that all salespeople, 
throughout the store, are covered by the same or
 similar 
hiring procedures, the same handbook and policies, the 
same dispute resolution procedure, the same performance 
evaluation criteria and tools, and similar commission 

arrangements (with pay differences that exist both within 
and outside the petition
ed-for unit).
  In these respects, the 
Employer™s operation resembles that of the employer in 
Wheeling Island Gaming
,35 where a petitioned
-for group 
consisting of poker dealers was deemed inappropriate 
because excluded employees (other table game dealers) 
were ﬁintegral elements of the Employer™s business of 
operating a casino.ﬂ
36  Here, as in 
Trident Seafoods, Inc. 
v. NLRB
,37 the integration and similarities between C&F 
and non
-C&F salespeople ﬁare such that 
neither group 
can be said to have any separate co
mmunity of interest 
justifying a separate bargaining unit
.ﬂ38 35 355 NLRB at 642.  
Specialty Healthcare
 explicitly reaffirmed 
Wheeling Island Gaming
.  See 357 NLRB 
934
, 946
 fn. 32.
  36 355 NLRB at 642. See also 
Allied Stores, 
150 NLRB at 804 (sel
l-ing employees™ ability to sell, an employer™s ﬁmain venture,ﬂ ﬁplays a 
large part in the success of its businessﬂ).
 37 101 F.3d at 111.
 38 Id. at 120 (emphasis added).
  Two considerations emphasized by 
my colleagues
Šthe fact that the C&F salespeople comprise a single 
ﬁdepartmentﬂ presided over by a single supervisor
Šdo not in m
y view 
adequately support a C&F
-only unit.
  The complexity of the Emplo
y-
er™s store clearly requires some delineation of particular product areas, 

and department stores traditionally delineate those areas by depar
t-ments; but the considerations that directly
 bear on unit ﬁappropriat
e-nessﬂ are those that directly affect employees, and as noted in the text at 
length, (i) broad commonalities in terms and conditions of employment 
among all selling employees storewide favor a storewide salespersons 
unit, and (ii) 
to the extent that differences exist between C&F salespe
o-
ple and those in other ﬁdepartments,ﬂ
 the same types of differences 
exist between and among salespeople working within the combined 

C&F unit.
  For similar reasons, although common immediate superv
i-                                                                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 40 For these 
reasons alone, even if 
Specialty Healthcare
 were applied, 
I would find that C&F employees do not 
constitute an appropriate unit.
  Using the language of 
Specialty Healthcare
, the record
 establishes that the e
x-cluded non
-C&F salespeople share an ﬁoverwhelmingﬂ 
community of interests with the C&F salespeople e
m-ployed in the petitioned
-for unit.
39  I would find that the 
smallest appropriate unit in the instant case must include 
all salespeo
ple at the Employer™s store.
40 B.
  A Unit Limited to C&F Salespeople Contradicts 
Longstanding Board Standards  Regarding 
 the Retail Industry 
 In 
Specialty Healthcare
, the Board dealt with the a
p-propriateness of a particular bargaining unit in a 
nonacute
 healthcare setting.
  However, the Board 
acknowledged the existence of ﬁvariousﬂ presumptions 

and rules governing other industries, and it expressly 
stated that 
Specialty Healthcare
 was ﬁnot intended to 
disturbﬂ those standards.
41  Some of these standards,
 which reflect the develo
p-ment of Board law over many decades, relate specifically 
sion is relevant to the appropriate
-unit determination, it is only one 
factor, and it is outweighed here by the common working conditions 
that cut across departmental lines, as well as the fact that Store Man
ag-
er McKay exercises control over and oversees all
 salespeople across the 
store, both directly (through the daily rallies) and indirectly (through 
her oversight of the store™s sales managers, who report to McKay).
  See 
Hotel Services
, 328 NLRB at 117 (multiple supervisors does ﬁnot ne
c-essarily mandate exc
luding differently supervised employeesﬂ from a 
unit);
 Haag Drug Co.
, 169 NLRB 877, 877
Œ888 (1968) (ﬁthe comm
u-
nity of interest of the employees in a single store takes on significanceﬂ 
when the store is ﬁunder the immediate supervision of a local store 

man
agerﬂ).  Moreover, counter managers oversee the work of discrete 
groups of employees within the C&F group, and there are other signif
i-cant differences in working conditions between and among C&F e
m-ployees, as detailed above.
 39 Specialty Healthcare
, 357 NL
RB 934
, 945
Œ946
. 40 My colleagues cite a single case
ŠSears, Roebuck & Co.
, 261 
NLRB 245 (1982)
Šfor the proposition that the Board has found a 
subset of salespeople within a department store to be an appropriate 

unit.
  However, 
Sears
 is plainly distinguisha
ble because the unit there 
was limited to auto center employees who were physically separated 
from other retail departments (the repair shop was separated from the 
main store by a wall), they had different working hours and vacation 
schedules, and they wer
e only encouraged to attend 
monthly
 storewide 
meetings.
  Id.
 at 246
Œ247.
  The Board noted that interaction between 
auto center salespeople and other salespeople was isolated to ﬁrare 
situations,ﬂ which reflected the ﬁabsence of any close relationshipﬂ 
betw
een the two groups of employees.
  Id
. at 247.
  Most importantly, 
the Board in 
Sears
 emphasized that the petitioned
-for unit centered 
around ﬁa nucleus of craft employees (the mechanics) around whom the 
other auto center employees are organized,ﬂ and only 7
 people in the 
33
-employee unit were ﬁsales employees.ﬂ  Id
. at 245.
  Therefore, 
Sears 
involved a traditional ﬁcraftﬂ exception to the retail industry presum
p-
tion of a storewide bargaining unit, and a majority of the unit emplo
y-ees were not even salespeopl
e.  These considerations are completely 
absent in the instant case.
 41 Specialty Healthcare
, supra at
 946
 fn. 29.
 to the retail industry.
  Specifically, the Board has held 
that ﬁstorewideﬂ bargaining units are presumptively a
p-propriate in the retail industry.
42   There are substantial r
easons for the Board™s presum
p-tion in so many cases that storewide retail units are a
p-propriate.
  In Haag Drug Co.
,43
 the Board explained:
    The employees in a single retail outlet form a 
homog
e-neous, identifiable, and distinct group
, physically sep
a-rated
 from the employees in the other outlets of the 
chain; they 
generally perform related functions
 under 
immediate supervision apart from employees at other 
locations; and 
their work functions, though parallel to, 
are nonetheless separate from, the functions 
of emplo
y-ees in the other outlets, and thus their problems and 
grievances are peculiarly their own and not necessarily 
shared with employees in the other outlets
.  The presumed appropriateness of a storewide unit can be 
especially clear where, as in the in
stant case, ﬁa local store 
manager .
 . . is involved in rating employee performance, or 
in performing a significant portion of the hiring and firing of 

the employees, and is personally involved with the daily 

matters which make up their grievances and rout
ine pro
b-lems.ﬂ
44  The Board elaborated in 
Haag Drug
: ﬁIt is in 
this 
framework
 that the community of interest of the employees 
in a single store 
takes on significance
.ﬂ45 See also 
Allied 
Stores of New York
, 150 NLRB at 804 (Board finds stor
e-wide unit of ret
ail sales employees appropriate based on 
ﬁpattern of organiz[ing]ﬂ and given the ﬁgreat difference 

between a retail store .
 . . that employs salespeople to serve 
the public and one where the public serves itself without the 
aid of sales personnelﬂ).
 The Bo
ard™s cases regarding unit appropriateness in 
the retail industry involve a number of issues that have 
been handled in a consistent manner.
 First, as noted previously, the Board has indicated that 
unique characteristics shared by sales employees have 
warra
nted findings that storewide sales employee ba
r-42 See 
May Department Stores Co.
, 97 NLRB 1007, 1008 (1952) 
(ﬁstorewide unitﬂ called 
ﬁthe optimum unit for the purposes of col
lec-tive bargainingﬂ); 
I. Magnin & Co.
, 119 NLRB 642, 643 (1957) (the 
Board regards storewide unit ﬁas a basically appropriate unit in the 
retail industryﬂ); 
Sears, Roebuck
 & Co.,
 184 NLRB at 346 (calling a 
storewide unit ﬁpresumptively appropriateﬂ).
 43 169 N
LRB at 877
Œ878 (1968) (emphasis added).
 44 Id. at 878.
 45 Id. (emphasis added).
  Although cases such as 
Haag Drug
 arose in 
the context of evaluating whether a storewide unit was appropriate, 
rather than a multistore unit, these cases remain relevant in the
 instant 
case because they recognize that employees in a storewide unit are 
likely to share a community of interests that renders such a unit pr
e-sumptively appropriate. See also 
Dixie Belle Mills, Inc.
, 139 NLRB 
629, 631 (1962).
                                                                                                                                  MACY
™S, INC
.  41 gaining units are appropriate.
46  In 
I. Magnin
,47 the Board 
found that a union was 
not justified in seeking to repr
e-sent a unit limited to a retail clothing store™s shoe sale
s-men.
48  Like all the store™s sales
people, the shoe sale
s-
men were hired through the same personnel department, 
worked the same number of hours, enjoyed the same 
benefits, and shared the same general sales skills.
  The 
Board found that the shoe salesmen were not craft or 
professional employe
es and thus were not ﬁsufficiently 
differentﬂ from other selling employees to warrant their 

segregation in a separate unit.
  Likewise, in
 Kushins & 
Papagallo
,49 the Board held that a petitioned
-for unit was 
not appropriate where it was limited to one division of 

sales employees in a multidepartment retail store that 

sold shoes, dresses, and accessories.
50 Second, the Board has found less
-than
-storewide retail 
units of ﬁcraft or professional employeesﬂ to be appropr
i-ate.
51 46 See, e.g., 
Allied Stores
 of New York, Inc.
, 150 NLRB at 804.  See 
also 
Wickes Furniture
, 231 NLRB 154, 154
Œ155 (1977) (ﬁselling e
m-ployees have a sufficiently distinct community interest apart from other 
[nonselling] store employees . . . [t]hey are under separate immediate 
superv
ision, spend the large majority of their time on the selling floor 
initiating virtually all sales, alone receive commissions for their sales, 
and have minimal contacts with warehouse employeesﬂ); 
Sears, Ro
e-buck & Co.
, 174 NLRB 941, 941
Œ942 (1969) (because 
ﬁdisplay d
e-partment employees, receivers, shippers, stockmen, unit control e
m-ployees, auditing department, and credit department employees . . . do 
no selling . . . we shall exclude them from the unitﬂ of petitioned
-for 
salesmen).  
 47 119 NLRB at 642.
 48 Id. at 643.
 49 199 NLRB 631, 631 (1972).
 50 The Board has also been unwilling to separate selling employees 
into separate bargaining units in other industries where the employer™s 
primary goal is to sell its products.
  See, e.g., 
Coca
-Cola Bottling Co.
, 229 NLRB at 553
Œ555 (separate unit comprised of a subset of an e
m-ployer™s soft drink and vending machine product salesmen inappropr
i-ate; all sales employees had the same duty ﬁto sell and/or deliver the 

Employer™s productsﬂ); 
Larry Faul Oldsmobile Co.
, Inc
., 262 NLRB 
370, 371 (1982) (finance and insurance salespersons should be included 

in a petitioned
-for unit of automobile salespersons because both groups 
of employees were ﬁprimarily engaged in sellingﬂ); 
Liberty Mutual 
Insurance Co.
, 185 NLRB 734, 735 
(1970) (personal and business 
insurance salesmen belonged in a single unit).
 51 I. Magnin
, 119 NLRB at 643.
  See, e.g., 
Goldblatt Bros., Inc.
, 86 
NLRB 914, 915
Œ916 (1949) (window and interior display personnel 
warranted a separate unit; they exercised arti
stic ability, used specia
l-ized tools, and completed a 2
-year training program before beginning 
work); 
May Department Stores Co.
, 97 NLRB at 1008
Œ1009 (hair 
stylists, beauticians, and manicurists constituted an appropriate, sep
a-rate unit; they completed tra
ining, obtained licenses, and had specia
l-ized knowledge); 
Foremen & Clark, Inc.
, 97 NLRB 1080, 1081
Œ1082 
(1952) (tailor shop employees warranted a separate unit; they ﬁengaged 
in manual work, much of it highly skilled, which is easily differentiated 
from t
he duties of selling personnelﬂ); 
J. L. Hudson Co.
, 103 NLRB 
1378, 1380
Œ1383 (1953) (carpet and upholstery installers warranted 
separate units because they composed functional groups ﬁpossessing 
The Supreme Court has indicated that the Board™s ba
r-gaining
-unit determinations can appropriately ﬁbe guided 
not simply by the basic policy of the Act but also by the 
rules that the Board develop
s to circumscribe and to 
guide its discretion
 . . . in the process of case
-by-case 
adjudication,ﬂ and ﬁthe Board has created 
many such 
rules
 in the half
-century during which it has adjudicated 
bargaining unit disputes.ﬂ
52  In the circumstances pr
e-sented he
re, a bargaining unit limited to C&F salespeople 
is not only inappropriate given the facts of this case, such 

a unit is contrary to standards developed and recognized 
by the Board in numerous other retail industry cases.  
These retail industry standards ha
ve been applied co
n-sistently and exist for good reasons.
53  Like the rules 
developed by the Board for other industries, our retail 
industry standards should ﬁcircumscribeﬂ and ﬁguideﬂ 
our resolution of the instant case.
   C. 
 Specialty Healthcare
 As noted 
above, a wide array of undisputed facts re
n-ders inappropriate a bargaining unit limited to C&F e
m-ployees.  My colleagues, like the Acting Regional Dire
c-tor, reach a contrary conclusion based on the Board™s 
decision in 
Specialty Healthcare
.54 In most cases,
 under 
Specialty Healthcare
, the petitioned
-for unit of emplo
y-ees will be deemed appropriate, instead of a larger unit, 

unless the opposing party proves that the excluded e
m-ployees ﬁshare an 
overwhelming
 community of interestﬂ 
with the petitioned
-for group
.55
   predominantly craft skillsﬂ); 
Rich™s, Inc.
, 147 NLRB 163, 164
Œ165 
(1964) (bakery employees constituted an appropriate unit).
 52 American Hospital Assn. v. NLRB
, 499 U.S. at 611
Œ612 (emphasis 
added; citations omitted).  
 53 Unlike my colleagues, I do not believe 
Saks 
Fifth Avenue
, 247 
NLRB 1047, 1051 (1980), supports
 the proposition that the presum
p-
tion favoring storewide units is ﬁno longer applicable to department 
stores.ﬂ
  This statement in 
Saks Fifth Avenue
 related to a successorship 
situation, where the new employer argued it could refuse to recognize 

and bargain
 with the union that previously represented a preexisting 
unit of ﬁalterationsﬂ employees.  These employees were employed in a 
less
-than
-storewide ﬁcraftﬂ unit that traditionally has been considered 
appropriate by the Board.  See cases cited in fn.
 50
, sup
ra.  Moreover, 
the above
-quoted statement from 
Saks Fifth Avenue
 was accompanied 
by a citation to 
Allied Stores
, 150 NLRB at 803, where the Board u
p-
held the appropriateness of 
a storewide
 salesperson unit
.  Neither 
Saks 
Fifth Avenue
 nor 
Allied Stores
 suppo
rts a less
-than
-storewide unit that 
selectively includes some salespeople and excludes other salespeople at 
the same store.  Also, as my colleagues concede, subsequent to 
Saks 
Fifth Avenue
, the Board has reaffirmed the presumptive appropriateness 
of storew
ide units in the retail industry.
  See 
Wal
-Mart Stores
, 348 
NLRB 274, 287 (2006), enfd. 519 F.3d 490 (D.C. Cir. 2008).  See also 
Charrette Drafting Supplies
, 275 NLRB 1294, 1297 (1985).
 54 357 NLRB 
934
. 55 Id., slip op. at 1.  In addition to the holding th
at a petitioned
-for 
unit will be accepted unless the opposing party proves that excluded 
employees share an ﬁoverwhelmingﬂ community of interest with e
m-ployees in the proposed unit, 
Specialty Healthcare
 also states that, 
                                                                                                                                DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 42 Contrary to my colleagues, I would not apply 
Specialty 
Healthcare
 here or in any other decision.
  Three consi
d-erations, in my view, suggest that 
Specialty Healthcare
 is 
inconsistent with the role that the Board has been admo
n-ished to play ﬁin each ca
seﬂ when deciding the appropr
i-ate unit.
 First, 
Specialty Healthcare
 constitutes an unwarranted 
departure from standards developed over the course of 
decades that have long governed the Board™s bargaining
-unit determinations.  
Rather than upholding petition
ed-for units 
except
 when there is proof that excluded e
m-ployees share an ﬁoverwhelmingﬂ community of interest 
with employees in the proposed unit, I believe the 
Board™s responsibility is to evaluate whether a unit™s 

appropriateness is supported based on a 
careful examin
a-tion of what interests are shared within 
and outside the 
proposed unit.  The Board reaffirmed this approach in 
Wheeling Island Gaming
,56 which, though cited with 
approval in 
Specialty Healthcare
,57 examined 
ﬁwhether 
the interests of the grou
p sought are 
sufficiently distinct
 
from those of other [excluded] employees to warrant 
establishment of a separate unit.ﬂ
58  I believe the same 
type of examination, if conducted here, 
warrants a co
n-clusion that the petitioned
-for unit is not appropriate. 
 within the proposed unit, employees
 must be ﬁreadily identifiable as a 
group
 (based on job classifications, departments, functions, work loc
a-tions, skills, or similar factors),ﬂ and they must ﬁshare a community of 
interestﬂ based on ﬁtraditional criteria.ﬂ  Id., slip op. at 12 (citing 
Wheel
ing Island Gaming
, 355 NLRB at 637 fn. 2) (other citations omi
t-ted).  These other standards existed long before the Board issued its 
Specialty Healthcare
 decision, and I agree with them. 
 56 355 NLRB at 641
Œ642.
 57 357 NLRB 
at 946
 fn. 32.
 58 355 NLRB at 
637 fn. 2 (emphasis in original).  My colleagues 
quote the Sixth Circuit appeal of 
Specialty Healthcare
 for the propos
i-tion that it is ﬁjust not soﬂ that 
Specialty Healthcare
 represented a mat
e-rial change in the law.  Yet although the Sixth Circuit indicat
ed that the 
phrase ﬁoverwhelming community of interestﬂ appeared in some Board 
decisions, see 
Kindred Nursing Centers East, LLC v. NLRB
, 727 F.3d 
552, 561
Œ562 (6th Cir. 2013) (citing two examples), the Board in 
Sp
e-cialty Healthcare
 acknowledged that other 
prior cases had used ﬁdiffe
r-ent wordsﬂ when describing when excluded employees rendered ina
p-
propriate the petitioned
-for unit, or evaluated whether employee inte
r-ests were ﬁsufficiently distinct,ﬂ or even failed to articulate ﬁany clear 
standard,ﬂ 
Specialt
y Healthcare
, supra 
at 
944
Œ945
, and the Fourth 
Circuit squarely rejected the ﬁoverwhelming community of interestﬂ 
standard in 
NLRB v. Lundy Packing Co.
, 68 F.3d 1577, 1581 (4th Cir. 
1995).  Additionally, my colleagues suggest the Sixth Circuit rejected 
arg
uments ﬁsimilar to those presentedﬂ in this dissent, but nothing in 
Kindred
 suggests that the Sixth Circuit evaluated the considerations 
expressed here
Šespecially that 
Specialty Healthcare
 improperly limits 
the Board™s statutory role, contrary to the Act a
nd its legislative history, 
by affording too much deference to the petitioned
-for unit in derogation 
of Sec
. 9(b)™s requirement that 
the Board
 ﬁin each caseﬂ undertake a 
broader and more refined analysis, play a more active role, and consi
d-
er the Sec
. 7 ri
ghts of included and excluded employees when dete
r-mining the appropriate unit.  See fns. 
60
Œ67
 and accompanying text, 
infra.
 Second, the Board in 
Specialty Healthcare
 stated that 
its decision was ﬁnot intended to disturbﬂ rules developed 
by the Board regarding particular industries.
59
  Yet, the 
instant case involves precisely the type of industry
Šand 
a classification of employee
s within that industry
Šwarranting a continuation of the consistent treatment that 
the Board has applied to similar facts in other cases.  As 
applied in the instant case, 
Specialty Healthcare
 detracts 
from the type of employer 
and
 industry
-specific stan
d-ard
s that remain applicable to bargaining unit determin
a-tions, particularly since the Board in 
Specialty 

Healthcare
 expressly stated that these standards remain 
intact.  
 Third, and most important, I believe the 
Specialty 
Healthcare
 standard is irreconcilable
 with the role that 
Congress intended that the Board would play ﬁin each 

caseﬂ regarding bargaining unit questions,
60 and 
Specia
l-ty Healthcare
 renders ﬁcontrollingﬂ the ﬁextent to which 
the employees have organizedﬂ contrary to Section 
9(c)(5).
61 As recited at some length above, the Act and 
its legislative history indicate that Congress requires the 
Board
Šas reflected in mandatory statutory language
Što 
undertake an active inquiry that is twofold: (a) the Board 
ﬁshall decide in 
each case
 whetherﬂ t
he appropriate unit 
ﬁshall be the 
employer unit
, craft unit
, plant unit
, or 
sub-division thereof
ﬂ;62 and (b) when making such a decision 
in each case, the Board must determine which of these 
competing groupings operates ﬁto assure to employees 
the 
fullest f
reedom
 in exercising the rights guaranteed by 
[the] Act.ﬂ
63  By its terms, 
Specialty Healthcare
 appears 
to guarantee that the Board will 
not ﬁin each caseﬂ decide 
which of the unit configurations enumerated in the sta
t-ute (i.e., the ﬁemployer unit,ﬂ ﬁcraft
 unit,ﬂ ﬁplant unit,ﬂ or 
ﬁsubdivision thereofﬂ) operates to ﬁassure employees the 

fullest
 freedom in exercising the rightsﬂ associated with 
union elections.  Under 
Specialty Healthcare
, the pet
i-tioned
-for unit ﬁin each caseﬂ will govern, except in the 
rare
 and unusual situation where an opposing party 
proves the existence of an ﬁoverwhelming community of 
interestsﬂ between excluded employees and those in the 
proposed unit.  I believe Congress has required that the 
Board ﬁin each caseﬂ will undertake a broad
er and more 
refined analysis, and play a more active role, when d
e-termining whether or not a unit is ﬁappropriateﬂ than is 
permitted under the 
Specialty Healthcare
 standard.
 59 357 NLRB 
at 946
 fn. 29.
 60 NLRA Sec. 9(b), 29 U.S.C. § 159(b).
 61 29 U.S.C. § 159(c)(5).  See 
NLRB v. Lundy Packing Co.,
 68 F.3d
 at 1581 (ﬁoverwhelming community of interestﬂ requirement ﬁeffe
c-tively accorded controlling weight to the extent of union organizationﬂ).
 62 NLRA Sec. 9(b), 29 U.S.C. § 159(b) (emphasis added).
 63 Id. (emphasis added).
                                                                                                                                  MACY
™S, INC
.  43 In my view, the ﬁoverwhelming community of inte
r-estsﬂ standard also improperly foc
uses solely on the Se
c-tion 7 rights of employees in the petitioned
-for unit, and 
it disregards the Section 7 rights of excluded employees 
except in a rare case where the excluded employees™ i
n-terests ﬁoverlap almost completelyﬂ with those of inclu
d-ed emplo
yees.
64  All statutory employees have Section 7 
rights, whether or not they are initially included in the 

petitioned
-for unit.  And the Act™s two most important 
core principles governing elections
Šthe concepts of 
ﬁexclusive representationﬂ and ﬁmajority ru
le,ﬂ both set 
forth in Section 9(a)
Šare completely dependent on the 
scope of the unit.  For these reasons, the Board™s unit 

determinations must, in part, consider whether the rights 

of nonpetitioned
-for employees warrant their inclusion in 
any bargaining u
nit.  Yet, such inquiry is effectively pr
e-cluded under 
Specialty Healthcare
.  As stated in the di
s-
senting opinion authored by former Member Hayes,
 Spe-cialty Healthcare
 makes ﬁthe relationship between pet
i-tioned
-for unit employees and excluded coworkers irr
el-evant in all but the most exceptional circumstances.ﬂ
65 In short, the Act requires the Board to approach unit 
determinations with vigilance and some reasonably broad 

range of vision regarding alternative unit configurations.  
In this regard, 
Specialty He
althcare
 affords too much 
deference to the petitioned
-for unit in derogation of the 
mandatory role that Congress requires the Board to play.  

I believe this will necessarily result in bargaining units 
not decided upon by the Board based on criteria specifi
ed 
in the Act, but instead units will mostly result from 
ﬁwhatever group or groups the petitioning union his o
r-ganized at the time,ﬂ
66
 contrary to Section 9(c)(5) and 
Sections 9(a) and 9(b) of the Act.
67  64 Specialty Healthcare
, 357 NLRB 
at 944
 (quoting 
Blue Man V
e-gas, LLC v. NLRB
, 529 F.3d 417, 422 (D.C. Cir. 2008)) (internal quot
a-tion marks omitted).
 65 Id., at 
948
 (Member Hayes, dissenting). See also 
DTG Operations, 
Inc.
, 357 NLRB 
2122
, 2129
Œ2130
 (2011) (Member Hayes, dissenting); 
Northro
p Grumman Shipbuilding, Inc.
, 357 NLRB 
2015
, 2020
Œ2023
 (2011) (Member Hayes, dissenting).  In my view, the mere possibility 
that excluded employees may seek separate representation in one or 
more separate bargaining units does not solve the problem caused 
by 
the Board™s failure to give reasonable consideration to their inclusion in 
a larger unit.  The Act™s requirement that the Board ﬁassure to emplo
y-
ees the fullest freedomﬂ in exercising protected rights requires the 
Board ﬁin each caseﬂ to consider the in
terests of 
all
 employees
Šwhether or not they are included in the petitioned
-for unit
Šso the 
Board can ﬁdecideﬂ whether the unit should be the ﬁemployer unit, craft 
unit, plant unit, or subdivision thereof.ﬂ  NLRA Sec. 9(b), 29 U.S.C. § 
159(b).   
 66 H.R. R
ep. 80
Œ245, supra fn. 
23
, at 37.  
 67 I recognize that 
Specialty Healthcare
 was enforced by the Court of 
Appeals for the Sixth Circuit, which held
Šas did the D.C. Circuit in 
Blue Man Vegas, LLC v. NLRB
, 529 F.3d 417 (D.C. Cir. 2008)
Šthat 
the Board™s ﬁoverwhelming community of interestﬂ standard does not 
Conclusion
 The Employer here
Šlike countless others 
in the retail 
industry
Šoperates a store that involves enormous co
m-plexity:  an array of products and brands, with salespe
o-ple who have overlapping relationships with customers 
and one another, with innumerable additional details r
e-garding commissions and c
ompensation, common pe
r-formance criteria, onsite vendor representatives, and 
nonsales personnel.
  The record reveals that all salespe
o-ple storewide have the same or similar working cond
i-tions, employment policies, job responsibilities, perfo
r-mance criteria
, benefit plans, and commission and co
m-pensation arrangements.  To the extent that cosmetics 
and fragrances salespeople are dissimilar from other 

salespeople in the same store, there are comparable di
s-similarities among and between the C&F employees 

themse
lves.  Moreover, if a unit limited to C&F sale
s-
people is deemed appropriate, that will raise the prospect 

of one or more additional separate bargaining units for 
other segments of sales personnel at the same store, and 
the resulting multiplicity of bargain
ing relationships 
would create even more complexity that would be at 

odds with the Employer™s overriding business objective:  
to attract and retain customers who purchase products 
throughout the store.
 violate Section 9(c)(5).  As referenced in fn. 
58
, supra, and with due 
respect for these court decisions, I believe 
Specialty Healthcare
 affords 
too muc
h deference to the petitioned
-for unit in derogation of the role 
that Congress requires the Board to play when making unit determin
a-tions, contrary to Section 9(c)(5), Section 9(a) and Section 9(b). Ho
w-ever, to the extent that 
Specialty Healthcare
 is consi
dered to be within 
the discretion that Congress prescribed for the Board, I would still 
decline to apply or rely on that decision for the reasons stated in the 
text. 
                                                                                                                                 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 44 I would find that the petitioned
-for C&F salesperson 
unit is not appropriate, and that the smallest potential 
appropriate unit would consist of all salespeople stor
e-wide.  I believe the contrary result my colleagues reach is 

inconsistent with the Board™s traditional standards go
v-erning retail operations. 
 Finally, I believe the 
Specialty 
Healthcare
 standard, as applied in the instant case, hig
h-lights important shortcomings that render 
Specialty 

Healthcare
 inappropriate and contrary to the Act, and I 
would refrain from applying or relying on 
Specialty 

Healthca
re in any case. 
 Accordingly, I respectfully dissent.
  
 